Exhibit 10.2

SALE AND SERVICING AGREEMENT

among

NISSAN AUTO RECEIVABLES 2013-B OWNER TRUST,

as Issuer,

NISSAN AUTO RECEIVABLES CORPORATION II,

as Seller,

and

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer

Dated as of July 30, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01 Definitions

     1   

SECTION 1.02 Usage of Terms

     23   

ARTICLE II Conveyance of Receivables

     23   

SECTION 2.01 Conveyance of Receivables

     23   

SECTION 2.02 Custody of Receivable Files

     25   

SECTION 2.03 Acceptance by Issuer

     25   

ARTICLE III The Receivables

     25   

SECTION 3.01 Representations and Warranties of the Seller with Respect to the
Receivables

     25   

SECTION 3.02 Repurchase upon Breach

     30   

SECTION 3.03 Duties of Servicer as Custodian

     30   

SECTION 3.04 Instructions; Authority To Act

     31   

SECTION 3.05 Custodian’s Indemnification

     31   

SECTION 3.06 Effective Period and Termination

     31   

ARTICLE IV Administration and Servicing of Receivables

     32   

SECTION 4.01 Duties of Servicer

     32   

SECTION 4.02 Collection of Receivable Payments

     33   

SECTION 4.03 Realization upon Receivables

     34   

SECTION 4.04 Maintenance of Security Interests in Financed Vehicles

     34   

SECTION 4.05 Covenants of Servicer

     34   

SECTION 4.06 Purchase of Receivables upon Breach

     35   

SECTION 4.07 Servicing Fee and Expenses

     35   

SECTION 4.08 Servicer’s Certificate

     36   

SECTION 4.09 Annual Statement as to Compliance; Notice of Default

     36   

SECTION 4.10 [Reserved]

     36   

SECTION 4.11 Access to Certain Records and Information Regarding Receivables

     36   

SECTION 4.12 Appointment of Subservicer

     37   

SECTION 4.13 [Reserved]

     37   

 

   -i-    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 4.14 Acknowledgement by Servicer of its Obligations under the Indenture

     37   

SECTION 4.15 Compliance with Regulation AB

     37   

SECTION 4.16 Fidelity Bond

     37   

SECTION 4.17 Administrator Compensation

     37   

ARTICLE V Distributions; Accounts; Statements to the Certificateholders and the
Noteholders

     37   

SECTION 5.01 Establishment of Accounts

     37   

SECTION 5.02 Collections

     40   

SECTION 5.03 Application of Collections

     41   

SECTION 5.04 Advances

     41   

SECTION 5.05 Additional Deposits

     42   

SECTION 5.06 Payments and Distributions

     43   

SECTION 5.07 Reserve Account

     45   

SECTION 5.08 Statements to Certificateholders and Noteholders

     46   

SECTION 5.09 Net Deposits

     48   

ARTICLE VI The Seller

     48   

SECTION 6.01 Representations of Seller

     48   

SECTION 6.02 Compliance with Organizational Documents

     49   

SECTION 6.03 Liability of Seller; Indemnities

     49   

SECTION 6.04 Merger or Consolidation of, or Assumption of the Obligations of,
Seller

     51   

SECTION 6.05 Limitation on Liability of Seller and Others

     51   

SECTION 6.06 Seller May Own Certificates or Notes

     52   

ARTICLE VII The Servicer

     52   

SECTION 7.01 Representations of Servicer

     52   

SECTION 7.02 Indemnities of Servicer

     53   

SECTION 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer

     54   

SECTION 7.04 Limitation on Liability of Servicer and Others

     55   

SECTION 7.05 NMAC Not To Resign as Servicer

     55   

 

   -ii-    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VIII Default

     56   

SECTION 8.01 Servicer Default

     56   

SECTION 8.02 Appointment of Successor

     57   

SECTION 8.03 Repayment of Advances

     58   

SECTION 8.04 Notification

     58   

SECTION 8.05 Waiver of Past Defaults

     58   

ARTICLE IX Termination; Release of Receivables

     59   

SECTION 9.01 Optional Purchase of All Receivables

     59   

SECTION 9.02 Release of Receivables

     59   

SECTION 9.03 Termination

     60   

SECTION 9.04 Rights of the Certificateholders

     60   

ARTICLE X Miscellaneous

     60   

SECTION 10.01 Amendment

     60   

SECTION 10.02 Protection of Title to Trust

     62   

SECTION 10.03 Notices

     63   

SECTION 10.04 Assignment by the Seller or the Servicer

     63   

SECTION 10.05 Limitations on Rights of Others

     64   

SECTION 10.06 Severability

     64   

SECTION 10.07 Separate Counterparts

     64   

SECTION 10.08 Headings

     64   

SECTION 10.09 Governing Law

     64   

SECTION 10.10 Assignment by Issuer

     64   

SECTION 10.11 Nonpetition Covenants

     64   

SECTION 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee

     65   

SECTION 10.13 Waivers

     65   

APPENDIX A Regulation AB Covenants

  

 

   -iii-    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of July 30, 2013 (this “Agreement”),
among NISSAN AUTO RECEIVABLES 2013-B OWNER TRUST, a Delaware statutory trust
(the “Issuer”), NISSAN AUTO RECEIVABLES CORPORATION II, a Delaware corporation
(the “Seller”), and NISSAN MOTOR ACCEPTANCE CORPORATION, a California
corporation in its individual capacity (in such capacity, “NMAC”) and as
Servicer (in such capacity, the “Servicer”). Capitalized terms used herein
without definition shall have the respective meanings assigned to such terms in
Article I.

WHEREAS, the Issuer desires to purchase a portfolio of receivables arising in
connection with retail installment sales contracts secured by new, near-new or
used automobiles and light-duty trucks originated by NMAC in the ordinary course
of business and sold to the Seller;

WHEREAS, the Seller is willing to sell such receivables to the Issuer; and

WHEREAS, the Servicer is willing to service such receivables.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Definitions. Except as otherwise provided in this Agreement,
whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following respective meanings:

“Account Property” means the Accounts, all amounts and investments held from
time to time in any Account (whether in the form of deposit accounts, Physical
Property, book-entry securities, uncertificated securities or otherwise), and
all proceeds of the foregoing.

“Accounts” means, collectively, the Collection Account and the Reserve Account.

“Action” shall have the meaning assigned to such term in Section 11.03(a) of the
Indenture.

“Adjusted Pool Balance” means, at any time, an amount equal to the Pool Balance
minus the YSOC Amount.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, among the Administrator, the Issuer, the Indenture Trustee and the
Owner Trustee.

“Administrative Purchase Payment” for any Administrative Receivable as of the
last day of any Collection Period, means the sum of the Principal Balance
thereof as of the beginning of such Collection Period plus interest accrued
thereon through the due date for the Obligor’s payment in such Collection Period
at the related APR, after giving effect to the receipt of monies collected (from
whatever source other than the Advances) on such Administrative Receivable, if
any, during such Collection Period.

 

   1    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Administrative Receivable” means a Receivable purchased as of the close of
business on the last day of a Collection Period by the Servicer pursuant to
Section 4.06 or Section 9.01.

“Administrator” means NMAC, or any successor Administrator under the
Administration Agreement.

“Advance” means the amount, as of the last day of a Collection Period, that the
Servicer is required to advance on the respective Receivable pursuant to
Section 5.04.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control,” when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the term “controlling” and
“controlled” have meanings correlative to the foregoing.

“Amount Financed” with respect to any Receivable, means the amount advanced
under the Receivable toward the purchase price of the related Financed Vehicle
and any related costs, including but not limited to accessories, insurance
premiums, service and warranty contracts and other items customarily financed as
part of retail automobile and light-duty truck installment sale contracts.

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in such Receivable.

“Applicant” shall have the meaning assigned to such term in Section 7.01 of the
Indenture.

“Assignment” shall have the meaning assigned to such term in the Purchase
Agreement.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date and
(ii) so long as the Administration Agreement is in effect, the President, any
Vice President, the Treasurer, any Assistant Treasurer, the Secretary, and any
Assistant Secretary of the Administrator, and (b) with respect to the Seller or
the Servicer, any chairman of the board, the president, any executive vice
president, any vice president, the treasurer, any assistant treasurer or the
controller of the Seller or the Servicer, as applicable.

“Available Amounts” means, with respect to any Distribution Date, the sum of
(i) Available Interest for such Distribution Date, and (ii) Available Principal
for such Distribution Date.

“Available Interest” means, for any Distribution Date, the sum of the following
amounts received during the related Collection Period: (i) that portion of all
collections on Receivables allocable to interest, (ii) without duplication of
amounts described in clause (i), Net Liquidation Proceeds to the extent
allocable to interest due on a Liquidated Receivable in accordance with the
Servicer’s customary servicing procedures, (iii) all Advances made by the
Servicer pursuant

 

   2    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

to Section 5.04, (iv) without duplication of any amounts described above in
clauses (i) and (ii), the Administrative Purchase Payment of each Receivable
that became an Administrative Receivable during the related Collection Period to
the extent allocable to interest thereon, (v) without duplication of any amounts
described above in clauses (i) and (ii), the Warranty Purchase Payment of each
Receivable that became a Warranty Receivable during the related Collection
Period to the extent allocable to interest thereon, (vi) in the case of an
Optional Purchase, that portion of the Optional Purchase Price allocable to
interest and (vii) the amount, if any, deposited into the Collection Account
from the Reserve Account; provided, however, that in calculating Available
Interest, amounts to be paid to the Servicer as reimbursement for Advances
pursuant to Sections 5.06(c)(i), 5.06(c)(ii) and 5.06(d)(ii) on such
Distribution Date shall be excluded.

“Available Principal” means, for any Distribution Date, the sum of the following
amounts received during the related Collection Period: (i) that portion of all
collections on Receivables allocable to principal, (ii) without duplication of
amounts described in clause (i), Net Liquidation Proceeds allocable to principal
due on a Liquidated Receivable in accordance with the Servicer’s customary
servicing procedures, (iii) without duplication of any amounts described above
in clauses (i) and (ii), the Administrative Purchase Payment of each Receivable
that became an Administrative Receivable during the related Collection Period to
the extent allocable to principal, and (iv) without duplication of any amounts
described above in clauses (i) and (ii), the Warranty Purchase Payment of each
Receivable that became a Warranty Receivable during the related Collection
Period to the extent allocable to principal; and (v) without duplication of any
amounts described in clauses (i) and (ii), that portion of the Optional Purchase
Price in the case of an Optional Purchase allocable to Principal.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et
seq.

“Bankruptcy Remote Party” means each of NARC II, the Issuer, any other trust
created by NARC II or any limited liability company or corporation wholly-owned
by NARC II.

“Base Servicing Fee” means the fee payable to the Servicer on each Distribution
Date for services rendered during the related Collection Period, which shall be
equal to one-twelfth of the Servicing Rate multiplied by the Pool Balance as of
the close of business on the last day of the immediately preceding Collection
Period or, with respect to the first Distribution Date, the Original Pool
Balance.

“Basic Documents” means the Purchase Agreement, the Trust Agreement, the
Certificate of Trust, this Agreement, the Indenture, the Administration
Agreement, the Note Depository Agreement and the other documents and
certificates delivered in connection herewith and therewith.

“Benefit Plan” means an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to the provisions of Title I of ERISA, a “plan”
described in and subject to Section 4975 of the Code or any entity whose
underlying assets include “plan assets” by reason of an employee benefit plan’s
or plan’s investment in the entity.

 

   3    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day except a Saturday, a Sunday or a day on which banks
in the city and state where the Corporate Trust Office is located, New York,
New York, Franklin, Tennessee, Irving, Texas or Wilmington, Delaware are
authorized or obligated by law, regulation, executive order or governmental
decree to be closed.

“Certificate” means any of the Certificates executed by the Trust and
authenticated by the Owner Trustee, evidencing a beneficial ownership interest
in the Trust, substantially in the form set forth in Exhibit A to the Trust
Agreement.

“Certificate Balance” means, as of any Distribution Date, the Original
Certificate Balance, reduced by all amounts distributed to the
Certificateholders pursuant to Section 5.06(c)(x) and/or (d)(vii) hereof (but in
no event less than zero). For the purposes of determining whether the vote of
the requisite percentage of Certificateholders necessary to effect any consent,
waiver, request or demand shall have been obtained, the Certificate Balance
shall be deemed to be reduced by the amount equal to the balance (without giving
effect to this provision) evidenced by any Certificate registered in the name of
the Seller, the Servicer or any Person actually known to a Trust Officer of the
Owner Trustee or the Indenture Trustee, as the case may be, to be the Seller or
the Servicer or any of their Affiliates (unless at such time all Certificates
are then owned by the Seller or the Servicer or any of their Affiliates).

“Certificate Factor” means, with respect to any Distribution Date, a seven-digit
decimal figure obtained by dividing the Certificate Balance as of the close of
business on the last day of the related Collection Period by the Original
Certificate Balance.

“Certificate of Trust” means the Certificate of Trust filed with respect to the
formation of the Trust pursuant to Section 3810(a) of the Statutory Trust Act.

“Certificate Pool Factor” means, with respect to any Distribution Date, a
seven-digit decimal figure obtained by dividing the Certificate Balance as of
the close of business on the last day of the related Collection Period by the
Original Pool Balance.

“Certificate Register” means the register maintained by the Certificate
Registrar pursuant to Section 3.03 of the Trust Agreement recording the names of
the Certificateholders.

“Certificate Registrar” means Wilmington Trust, National Association, unless and
until a successor thereto is appointed pursuant to Section 3.03 of the Trust
Agreement. The Certificate Registrar initially designates its offices at Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890, as its
offices for purposes of Section 3.03 of the Trust Agreement.

“Certificateholder” means a Person in whose name a Certificate is registered in
the Certificate Register.

 

   4    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Certificateholders’ Principal Distributable Amount” means, with respect to any
Distribution Date, an amount equal to zero until the outstanding principal
amount of each Class of Notes has been reduced to zero, and thereafter, an
amount equal to the Principal Distribution Amount (as reduced by the
Noteholders’ Principal Distributable Amount, if any for such Distribution Date)
for such Distribution Date.

“Class” means any one of the classes of the Notes.

“Class A-1 Final Scheduled Distribution Date” means August 15, 2014.

“Class A-1 Interest Rate” means 0.21000% per annum.

“Class A-1 Note” means any of the 0.21000% Asset Backed Notes, Class A-1, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

“Class A-2 Final Scheduled Distribution Date” means April 15, 2016.

“Class A-2 Interest Rate” means 0.52% per annum.

“Class A-2 Note” means any of the 0.52% Asset Backed Notes, Class A-2, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

“Class A-3 Final Scheduled Distribution Date” means November 15, 2017.

“Class A-3 Interest Rate” means 0.84% per annum.

“Class A-3 Note” means any of the 0.84% Asset Backed Notes, Class A-3, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.

“Class A-4 Final Scheduled Distribution Date” means October 15, 2019.

“Class A-4 Interest Rate” means 1.31% per annum.

“Class A-4 Note” means any of the 1.31% Asset Backed Notes, Class A-4, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

   5    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

“Closing Date” means July 30, 2013.

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

“Collateral” means the property of the Issuer subject to the Granting Clause of
the Indenture.

“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01.

“Collection Period” means, with respect to any Distribution Date, the preceding
calendar month. Any amount stated “as of the close of business of the last day
of a Collection Period” shall give effect to the following calculations as
determined as of the end of the day on such last day: (i) all applications of
collections, (ii) all Advances and reductions of Outstanding Advances and
(iii) all distributions.

“Corporate Trust Office” means (a) with respect to the Owner Trustee, the
principal corporate trust office of the Owner Trustee located at Rodney Square
North, 1100 North Market Street, Wilmington, Delaware 19890; or at such other
address as the Owner Trustee may designate by notice to the Certificateholders,
or the principal corporate trust office of any successor Owner Trustee (the
address of which the successor Owner Trustee will notify the Certificateholders)
and (b) with respect to the Indenture Trustee, the office of the Indenture
Trustee at which at any particular time its corporate trust business shall be
administered, which office at the date of execution of this Agreement is located
at: (i) for note transfer/surrender purposes, Citibank, N.A., 480 Washington
Boulevard, 30th Floor, Jersey City, NJ 07310, Attention: Agency & Trust/NAROT
2013-B, and (ii) for all other purposes, Citibank, N.A., 388 Greenwich Street,
14th Floor, New York, New York 10013 (telecopier no. (212) 816-5527) (email:
nalt_notices@citi.com), Attention: Agency & Trust – NAROT 2013-B; or at such
other address as the Indenture Trustee may designate from time to time by notice
to the Noteholders, the Issuer and the Administrator, or the principal corporate
trust office of any successor Indenture Trustee at the address designated by
such successor Indenture Trustee by notice to the Noteholders, the Issuer and
the Administrator.

“Customary Servicing Practices” means the customary servicing practices of the
Servicer, with respect to all comparable motor vehicle receivables that the
Servicer services for itself and others, as such practices may be changed from
time to time by the Servicer in its sole discretion.

“Cut-off Date” means June 30, 2013.

“Damages” shall have the meaning assigned to such term in Section 7.02.

 

   6    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Dealer” means the dealer who sold a Financed Vehicle and who originated and
assigned the related Receivable to NMAC under an existing agreement between such
dealer and NMAC.

“Dealer Recourse” means, with respect to a Receivable, all recourse rights
against the Dealer which originated the Receivable, and any successor Dealer.

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

“Defaulted Receivable” means (a) a Receivable (other than an Administrative
Receivable or a Warranty Receivable), which, by its terms, is delinquent for 120
or more days, (b) with respect to Receivables that are delinquent for less than
120 days, the Servicer has (i) determined, in accordance with its customary
servicing procedures, that eventual payment in full is unlikely or
(ii) repossessed the Financed Vehicle, or (c) a Receivable with respect to which
the Servicer has received notification that the related Obligor is subject to
proceedings under Chapter 13 of the Bankruptcy Code.

“Definitive Notes” shall have the meaning assigned to such term in Section 2.10
of the Indenture.

“Delivery” when used with respect to Account Property means:

(a) with respect to (I) bankers’ acceptances, commercial paper, and negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(a)(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to the Indenture Trustee or its nominee or
custodian or endorsed in blank, and (II) with respect to a “certificated
security” (as defined in Section 8-102(a)(4) of the UCC) transfer of actual
possession thereof (i) by physical delivery of such certificated security to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
or to another person, other than a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) if such
certificated security is in registered form, by delivery thereof to a
“securities intermediary”, endorsed to or registered in the name of the
Indenture Trustee or its nominee or custodian, and the making by such
“securities intermediary” of entries on its books and records identifying such
certificated securities as belonging to the Indenture Trustee or its nominee or
custodian and the sending by such “securities intermediary” of a confirmation of
the purchase of such certificated security by the Indenture Trustee or its
nominee or custodian (all of the foregoing, “Physical Property”), and, in any
event, any such Physical Property in registered form shall be in the name of the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof;

 

   7    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Account Property to an appropriate securities
account maintained with a Federal Reserve Bank by a “participant” (as such term
is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(b)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit notice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations or a security
entitlement thereto as belonging to the Indenture Trustee or its nominee or
custodian and indicating that such depository institution holds such Account
Property solely as agent for the Indenture Trustee or its nominee or custodian;
and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Account
Property to the Indenture Trustee or its nominee or custodian, consistent with
changes in applicable law or regulations or the interpretation thereof; and

(c) with respect to any item of Account Property that is an “uncertificated
security” (as defined in Section 8-102(a)(18) of the UCC) and that is not
governed by clause (b) above, (i) registration on the books and records of the
issuer thereof in the name of the Indenture Trustee or its nominee or custodian,
or (ii) registration on the books and records of the issuer thereof in the name
of another person, other than a securities intermediary, who acknowledges that
it holds such uncertificated security for the benefit of the Indenture Trustee
or its nominee or custodian.

“Depositor” means NARC II in its capacity as depositor under the Trust
Agreement.

“Depositor’s Formation Documents” means the Amended and Restated Certificate of
Incorporation of Nissan Auto Receivables Corporation II, dated as of January 10,
2001 and the by-laws of NARC II.

“Designated Account” means (a) so long as the Administrator or one of its
Affiliates is the sole Certificateholder, the account designated by such
Certificateholder (which need not be under the control of the Owner Trustee) and
(b) at any time thereafter, the Trust Collection Account.

“Determination Date” means the tenth calendar day of each calendar month, or if
such tenth day is not a Business Day, the next succeeding Business Day.

 

   8    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Distribution Date” means, for each Collection Period, the 15th calendar day of
the following calendar month, or if the 15th day is not a Business Day, the next
succeeding Business Day, commencing August 15, 2013.

“DTC” means The Depository Trust Company.

“Eligible Account” means (a) an account maintained with a depository institution
or trust company (which may be the Owner Trustee, the Indenture Trustee or any
of their respective Affiliates) organized under the laws of the United States of
America or any one of the states thereof or the District of Columbia (or any
domestic branch of a foreign bank) (i) which at all times has either (A) a
long-term senior unsecured debt rating of “Aa2” or better by Moody’s, “AA-” or
better by Standard & Poor’s and “AA” or better by Fitch or such other rating
that is acceptable to each Rating Agency, as evidenced by satisfaction of the
Rating Agency Condition, (B) a certificate of deposit rating of “Prime-1” by
Moody’s, “A-1+ by Standard & Poor’s and “F1+” by Fitch or (C) such other rating
that is acceptable to each Rating Agency, as evidenced by satisfaction of the
Rating Agency Condition (each of (A), (B) or (C), the “Required Deposit
Ratings”) and (ii) whose deposits are insured by the Federal Deposit Insurance
Corporation; provided, that a foreign financial institution shall be deemed to
satisfy clause (ii) if such foreign financial institution meets the requirements
of Rule 13k-1(b)(1) under the Exchange Act (17 CFR §240.13k-1(b)(1)) or (b) a
segregated trust account in the trust department of the Indenture Trustee or the
Owner Trustee, as the case may be.

“Eligible Investments” means, at any time, any one or more of the following
obligations, instruments or securities:

(i) obligations of, and obligations fully guaranteed as to timely payment of
principal and interest by, the United States or any agency thereof, provided
such obligations are backed by the full faith and credit of the United States;

(ii) general obligations of or obligations guaranteed by the Federal National
Mortgage Association or any State; provided that such obligations have the
highest available credit rating from each Rating Agency for such obligations;

(iii) securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States or of any State;
provided, that at the time of such investment or contractual commitment
providing for such investment, either (a) the long-term unsecured debt of such
corporation has the highest available rating from each Rating Agency for such
obligations or (b) the commercial paper or other short-term debt of such
corporation that is then rated has the highest available credit rating of each
Rating Agency for such obligations;

(iv) certificates of deposit issued by any depository institution or trust
company incorporated under the laws of the United States or any State and
subject to supervision and examination by banking authorities of one or more of
such jurisdictions; provided, however, that at the time of the investment or
contractual commitment to invest therein, the commercial paper or other
short-term unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a Person other than such depository institution
or trust company) thereof shall have a credit rating from each of the Rating
Agencies in the highest investment category granted thereby (including
applicable plus signs);

 

   9    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(v) certificates of deposit that are issued by any bank, trust company, savings
bank or other savings institution and fully insured by the FDIC;

(vi) investments in money market funds having a rating from each of the Rating
Agencies in the highest investment category granted thereby (including funds for
which the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates is investment manager or advisor);

(vii) repurchase obligations held by the Owner Trustee or Indenture Trustee with
respect to any obligation or security described in clauses (i), (ii) or
(viii) hereof or any other obligation or security issued or guaranteed by any
other agency or instrumentality of the United States, in either case entered
into with a federal agency or a depository institution or trust company (acting
as principal) described in clause (iv) above; and

(viii) any other investment with respect to which the acquisition of such
investment as an Eligible Investment will satisfy the Rating Agency Condition;

provided, that except as provided in a related supplement or servicing agreement
(including any related servicing supplement), each of the foregoing obligations,
instruments and securities shall mature no later than the Business Day prior to
the date on which such funds are required to be available for application
pursuant to any related Basic Document (other than in the case of the investment
of monies in obligations, instruments or securities of which the entity at which
the related account is located is the obligor, which may mature on such date),
and shall be required to be held to such maturity; and provided, further, that,
notwithstanding clauses (i) through (vii) above, “Eligible Investments” shall
not include any security having an “r” subscript attached to its Standard &
Poor’s rating.

For purposes of this definition, any reference to the highest available credit
rating of an obligation shall mean the highest available credit rating for such
obligation (excluding any “+” signs associated with such rating) or such lower
credit rating (as approved in writing by each Rating Agency) as will not result
in the qualification, downgrading or withdrawal of the rating then assigned by
such Rating Agency to any of the Notes.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Event of Default” shall have the meaning assigned to such term in Section 5.01
of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934.

“Executive Officer” means, with respect to any corporation or depositary
institution, the Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, President, Executive Vice President, any Vice President, the
Secretary or the Treasurer of such corporation or depositary institution; and
with respect to any partnership, any general partner thereof.

 

   10    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Expenses” shall have the meaning assigned to such term in Section 8.01 of the
Trust Agreement.

“Final Scheduled Distribution Date” means, the Class A-1 Final Scheduled
Distribution Date, the Class A-2 Final Scheduled Distribution Date, the
Class A-3 Final Scheduled Distribution Date and the Class A-4 Final Scheduled
Distribution Date, as applicable.

“Financed Vehicle” means a new, near-new or used automobile or light-duty truck,
together with all accessions thereto, securing an Obligor’s indebtedness under
the related Receivable.

“Fitch” means Fitch Inc.

“Fixed Rate Note” means any Class A-1 Note, Class A-2 Note, Class A-3 Note or
Class A-4 Note.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“Holder” or “Securityholder” means the registered holder of any Certificate or
Note as evidenced by the Certificate Register or Note Register.

“Indenture” means the Indenture dated as of the Closing Date, between the Issuer
and Citibank, N.A., as Indenture Trustee.

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

“Independent” means, when used with respect to any specified Person, that the
Person is in fact independent of the Seller, the Servicer, the Administrator,
the Issuer or any other obligor on the Notes or any Affiliate of any of the
foregoing Persons because, among other things, such Person (a) is not an
employee, officer or director or otherwise controlled thereby or under common
control therewith, (b) does not have any direct financial interest or any
material indirect financial interest therein (whether as holder of securities
thereof or party to contract therewith or otherwise), and (c) is not and has not
within the preceding twelve months been a promoter, underwriter, trustee,
partner, director or person performing similar functions therefor or otherwise
had legal, contractual or fiduciary or other duties to act on behalf of or for
the benefit thereof.

 

   11    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee, made by an Independent appraiser or other expert appointed by
an Issuer Order and approved by the Indenture Trustee in the exercise of
reasonable care, and such opinion or certificate shall state that the signer has
read the definition of “Independent” and that the signer is Independent within
the meaning thereof.

“Independent Director” means an individual who was not at any time during the
preceding five years (i) a director (other than during his tenure as an
Independent Director of NARC II or for one or more Affiliates of NARC II),
officer, employee or Affiliate of NARC II or any of its Affiliates (other than
any limited purpose or special purpose corporation or limited liability company
similar to NARC II), (ii) a person related to any officer or director of any
Affiliate of NARC II (other than any limited purpose or special purpose
corporation or limited liability company similar to NARC II), (iii) a direct or
indirect holder of one or more than 5% of any voting securities of any Affiliate
of NARC II, (iv) a material creditor, material supplier, family member, manager,
or contractor of NARC II, or (v) a person who controls (whether directly,
indirectly, or otherwise) NARC II or its Affiliates or any material creditor,
material supplier, employee, officer, director (other than during his tenure as
an Independent Director of NARC II or for one or more Affiliates of NARC II),
manager or material contractor of NARC II or its Affiliates.

“Insolvency Event” means, with respect to a specified Person, (a) the entry of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or all or substantially all of its property in an
involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for all or substantially all of its property, or ordering the
winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for more than 90 consecutive days; or
(b) the commencement by such Person of a voluntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for all
or substantially all of its property, or the making by such Person of any
general assignment for the benefit of creditors.

“Interest Period” means, with respect to any Distribution Date and the Class A-1
Notes, the period from (and including) the preceding Distribution Date to (but
excluding) such Distribution Date, except that the initial Interest Period will
be from (and including) the Closing Date to (but excluding) August 15, 2013,
and, with respect to any Distribution Date and the Fixed Rate Notes, other than
the Class A-1 Notes, the period from (and including) the 15th day of the
preceding calendar month to (but excluding) the 15th day of the month in which
such Distribution Date occurs, except that the initial Interest Period will be
from (and including) the Closing Date to (but excluding) August 15, 2013.

 

   12    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Interest Rate” means the Class A-1 Interest Rate, the Class A-2 Interest Rate,
the Class A-3 Interest Rate or the Class A-4 Interest Rate, as the case may be.

“Issuer” means Nissan Auto Receivables 2013-B Owner Trust unless and until a
successor replaces it and, thereafter, means the successor and, for purposes of
any provision contained herein and required by the TIA, each other obligor on
the Notes.

“Issuer Order” and “Issuer Request” mean a written order or request signed in
the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee.

“Lien” means any security interest, lien, charge, pledge, equity or encumbrance
of any kind, other than Permitted Liens.

“Liquidated Receivable” means a Defaulted Receivable as to which the related
Financed Vehicle has been liquidated by the Servicer.

“Monthly Remittance Conditions” shall have the meaning assigned to such term in
Section 5.02.

“Moody’s” means Moody’s Investors Service, Inc.

“NARC II” means Nissan Auto Receivables Corporation II, a Delaware corporation.

“Net Liquidation Proceeds” means the monies collected from whatever source on a
Liquidated Receivable, net of the sum of any amounts expended by the Servicer
for the account of the Obligor, plus any amounts required by law to be remitted
to the Obligor.

“Nissan” means Nissan Motor Co., Ltd.

“NMAC” means Nissan Motor Acceptance Corporation, a California corporation.

“Non-U.S. Person” means any Person who is not (i) a citizen or resident of the
United States who is a natural person, (ii) a corporation or partnership (or an
entity treated as a corporation or partnership) created or organized in or under
the laws of the United States or any state thereof, including the District of
Columbia (unless, in the case of a partnership, Treasury Regulations are adopted
that provide otherwise), (iii) an estate, the income of which is subject to
United States Federal income taxation, regardless of its source, (iv) a trust,
if a court within the United States is able to exercise primary supervision over
the administration of the trust and one or more United States persons (as
defined in the Code and Treasury Regulations) have the authority to control all
substantial decisions of the trust; or (v) a trust that was in existence prior
to August 20, 1996 and that, under Treasury Regulations, is eligible to elect,
and does validly elect, to be treated as a United States person (as defined in
the Code and Treasury Regulations) despite not meeting the requirements of
clause (iv).

“Nonrecoverable Advance” means any Outstanding Advance with respect to (i) any
Defaulted Receivable or (ii) any Receivable as to which the Servicer determines
that any recovery from payments made on or with respect to such Receivable is
unlikely.

 

   13    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Note” means a Class A-1 Note, a Class A-2 Note, a Class A-3 Note or a Class A-4
Note, as the context may require.

“Note Depository Agreement” means the agreement entitled “Letter of
Representations” dated on or before the Closing Date between the Clearing Agency
and the Issuer with respect to certain matters relating to the duties thereof
with respect to the Book-Entry Notes.

“Note Factor” means, with respect to any Class of Notes and any Distribution
Date, a seven-digit decimal figure obtained by dividing the Outstanding Amount
of such Class of Notes, as of the close of business on the last day of the
related Collection Period, by the initial Outstanding Amount of that Class of
Notes.

“Note Owner” means, with respect to a Book-Entry Note, any Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).

“Note Pool Factor” means, with respect to any Class of Notes and any
Distribution Date, a seven-digit decimal figure obtained by dividing the
Outstanding Amount of such Class of Notes as of the close of business on the
last day of the related Collection Period by the Original Pool Balance.

“Note Register” means the Register of Noteholders’ information maintained by the
Note Registrar pursuant to Section 2.04 of the Indenture.

“Note Registrar” means the Indenture Trustee unless and until a successor Note
Registrar shall have been appointed pursuant to Section 2.04 of the Indenture.

“Noteholder” shall mean any of the Class A-1 Noteholders, the Class A-2
Noteholders, the Class A-3 Noteholders or the Class A-4 Noteholders.

“Noteholders’ Interest Carryover Shortfall” means, with respect to any
Distribution Date and a Class of Notes, the excess, if any, of the sum of the
Noteholders’ Monthly Interest Distributable Amount for such Class for the
preceding Distribution Date plus any outstanding Noteholders’ Interest Carryover
Shortfall for such Class on such preceding Distribution Date, over the amount in
respect of interest that is actually paid on the Notes of such Class on such
preceding Distribution Date, plus, to the extent permitted by applicable law,
interest on the Noteholders’ Interest Carryover Shortfall at the related
Interest Rate for the related Interest Period (calculated on the same basis as
interest on that Class of Notes for the same period).

“Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date and a Class of Notes, the sum of the Noteholders’ Monthly
Interest Distributable Amount for such Class plus any outstanding Noteholders’
Interest Carryover Shortfall for such Class as of the close of the immediately
preceding Distribution Date.

 

   14    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Noteholders’ Monthly Interest Distributable Amount” means, with respect to any
Distribution Date and a Class of Notes, interest accrued for the related
Interest Period (calculated on the basis of, in the case of the Class A-1 Notes,
the actual number of days in such Interest Period and a year assumed to consist
of 360 days, and in the case of the Class A-2 Notes, the Class A-3 Notes and the
Class A-4 Notes, such Interest Period being assumed to consist of 30 days and a
year assumed to consist of 360 days) at the related Interest Rate for such Class
of Notes on the Outstanding Amount of the Notes of such Class on the immediately
preceding Distribution Date, after giving effect to all payments of principal to
Noteholders of such Class on or prior to such Distribution Date (or, in the case
of the first Distribution Date, on the original principal amount of such Class
of Notes).

“Noteholders’ Principal Carryover Shortfall” means, with respect to any
Distribution Date, the excess, if any, of the Noteholders’ Principal
Distributable Amount for the preceding Distribution Date over the amount in
respect of principal that is actually paid as principal on the Notes on such
previous Distribution Date. Noteholders’ Principal Carryover Shortfall is not
used to determine the amount of principal due on the Notes on any Distribution
Date, but is used solely for reporting purposes.

“Noteholders’ Principal Distributable Amount” means, with respect to any
Distribution Date, an amount equal to the Principal Distribution Amount for such
Distribution Date until the outstanding principal amount of each Class of Notes
has been reduced to zero, and for any Distribution Date thereafter, an amount
equal to zero.

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, and
the Class A-4 Notes.

“Obligor” on a Receivable means the purchaser or co-purchasers of the Financed
Vehicle or any other Person who owes payments under the Receivable (but
excluding any Dealer in respect of Dealer Recourse).

“Officer’s Certificate” means a certificate signed by any Authorized Officer of
the Issuer, the Seller or the Servicer, as applicable.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise provided herein, be an employee of or counsel to the Issuer,
the Seller or the Servicer, which counsel shall be reasonably acceptable to the
recipient of such opinion.

“Optional Purchase” shall have the meaning assigned to such term in
Section 9.01(a).

“Optional Purchase Percentage” means 5.00%.

“Optional Purchase Price” means, an amount equal to the greater of (a) the
aggregate Administrative Purchase Payments for the Receivables (including
Receivables that became Defaulted Receivables in the Collection Period preceding
the Distribution Date on which a purchase pursuant to Section 9.01 is effected)
and (b) the sum of (i) the Outstanding Amount of all Classes of Notes and
(ii) the Noteholders’ Interest Distributable Amount for all Classes of Notes for
such Distribution Date.

“Original Certificate Balance” means $59,095,721.68.

 

   15    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Original Pool Balance” means the aggregate Principal Balance of the Receivables
on the Cut-off Date.

“Original Principal Amount” means $346,000,000 for the Class A-1 Notes,
$465,000,000 for the Class A-2 Notes, $465,000,000 for the Class A-3 Notes and
$142,170,000 for the Class A-4 Notes.

“Other Assets” means any assets (or interests therein) (other than the
Collateral) conveyed or purported to be conveyed by the Seller to another Person
or Persons other than the Issuer, whether by way of a sale, capital contribution
or by virtue of the granting of a lien.

“Outstanding” means, as of the date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:

(a) Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation;

(b) Notes or portions thereof the payment for which money in the necessary
amount has been theretofore deposited with the Indenture Trustee or any Paying
Agent in trust for the Holders of such Notes; and

(c) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a
protected purchaser;

provided, that in determining whether the Holders of the requisite percentage of
the Outstanding Amount of the Notes, or any Class of Notes, have given any
request, demand, authorization, direction, notice, consent, or waiver hereunder
or under any Basic Document, Notes owned by the Issuer, NARC II, NMAC, a
Certificateholder or any Affiliate of any of the foregoing Persons shall be
disregarded and deemed not to be Outstanding, unless all Notes are owned by the
Issuer, NARC II, NMAC, a Certificateholder or any of their respective
Affiliates; provided, further, that, in determining whether the Indenture
Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent, or waiver, only Notes that the
Indenture Trustee knows to be so owned shall be so disregarded. Notes so owned
that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Indenture Trustee the pledgee’s
right so to act with respect to such Notes and that the pledgee is not the
Issuer, NARC II, NMAC, a Certificateholder or any Affiliate of any of the
foregoing Persons.

“Outstanding Advances” means, with respect to a Receivable and the last day of a
Collection Period, the sum of all Advances made as of or prior to such date,
minus all payments or collections as of or prior to such date that are specified
in Sections 5.04(b) and 5.04(d) as applied to reimburse all unpaid Advances with
respect to such Receivable.

“Outstanding Amount” means the aggregate principal amount of all Notes, or, if
indicated by the context, all Notes of any Class, Outstanding at the date of
determination.

 

   16    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Owner Trust Estate” means all right, title and interest of the Trust in and to
the Receivables (other than the Warranty Receivables for which the Seller has
paid the Warranty Purchase Payment in accordance with Section 3.02 and
Administrative Receivables for which the Servicer has paid the Administrative
Purchase Payment in accordance with Section 4.06), and all monies paid thereon,
and all monies accrued thereon, after the Cut-off Date; security interests in
the Financed Vehicles and any accessions thereto; the Accounts and all funds
deposited in the Accounts; all property (including the right to receive Net
Liquidation Proceeds) that shall have secured a Receivable and that shall have
been acquired by or on behalf of the Owner Trustee; proceeds from claims on any
physical damage, credit life or disability insurance policies covering the
Financed Vehicles or the Obligors; all right to receive payments in respect of
any Dealer Recourse with respect to the Receivables; all right, title and
interest of the Seller in and to the Purchase Agreement and the Assignment; all
right, title and interest of the Trust pursuant to this Agreement and the
Administration Agreement; certain rebates of premiums and other amounts relating
to certain insurance policies and other items financed under the Receivables in
effect as of the Cut-off Date; and the proceeds of any and all of the foregoing.

“Owner Trustee” means Wilmington Trust, National Association, not in its
individual capacity but solely as Owner Trustee under the Trust Agreement, or
any successor Owner Trustee under the Trust Agreement.

“Paying Agent” means, (i) under the Indenture, Citibank, N.A., as Indenture
Trustee, or any other Person that meets the eligibility standards for the
Indenture Trustee set forth in Section 6.11 of the Indenture and is authorized
by the Issuer to make the payments to and distributions from the Collection
Account, including the payment of principal of or interest on the Notes on
behalf of the Issuer, and (ii) under the Trust Agreement, any paying agent or
co-paying agent appointed pursuant to Section 3.08 of the Trust Agreement that
is authorized to make distributions from the Trust Collection Account, and shall
initially be Wilmington Trust, National Association.

“Permitted Liens” means (a) any liens created by the Basic Documents; (b) any
liens for taxes not yet due and payable or the amount of which is being
contested in good faith by appropriate proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Physical Property” shall have the meaning assigned to such term in the
definition of “Delivery.”

“Pool Balance” as of the close of business on the last day of a Collection
Period means the aggregate Principal Balance of the Receivables (reduced by the
principal balance of any Administrative Receivables, Warranty Receivables and
Defaulted Receivables) as of the close of business on such day.

 

   17    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Pool Factor” for a particular Class of Notes or Certificates on any
Distribution Date means a seven-digit decimal figure indicating the principal
amount of such Class of Notes or the Certificate Balance, as the case may be, as
of the close of business on the last day of the related Collection Period as a
fraction of the Original Pool Balance.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.05 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

“Prepayment” means, with respect to any Receivable, any prepayment, whether in
part or in full, in respect of such Receivable.

“Principal Balance” of a Receivable, as of any date of determination, means the
Amount Financed minus the sum of (i) all payments on such Receivable allocable
to principal, (ii) any refunded portion of extended warranty protection plan or
service contract costs, or of physical damage, credit life or disability
insurance premiums included in the Amount Financed, (iii) any payment of the
Administrative Purchase Payment or the Warranty Purchase Payment with respect to
the Receivable allocable to principal, (iv) any Net Liquidation Proceeds
allocable to principal, and (v) any Prepayments or other payments applied to
reduce the unpaid principal balance of that Receivable (to the extent not
included in clauses (i) or (iii) of this definition).

“Principal Distribution Amount” means, with respect to any Distribution Date, an
amount equal to the excess, if any, of the sum of the aggregate outstanding
principal balance of (a) the Notes and (b) the Certificates as of the preceding
Distribution Date (after giving effect to any principal payments made on the
Notes and Certificates on such preceding Distribution Date), or as of the
Closing Date, in the case of the first Distribution Date, over the Adjusted Pool
Balance as of the end of the related Collection Period; provided, however, that
the Principal Distribution Amount on the Final Scheduled Distribution Date for
any Class of Notes shall not be less than the amount necessary to reduce the
outstanding principal amount of such Class to zero.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Public ABS Transaction” means any publicly registered issuance of securities
backed by (i) a certificate representing the beneficial interest in a pool of
vehicle leases originated in the United States for a lessee with a United States
address and the related leased vehicles or (ii) motor vehicle retail installment
contracts originated in the United States and, for both clause (i) and clause
(ii), for which the Seller, or any United States Affiliate thereof, acts as a
depositor.

“Purchase Agreement” means that certain agreement, dated as of the Closing Date,
between NMAC and the Seller, relating to the purchase by the Seller from NMAC of
the Receivables.

“Purchased Assets” shall have the meaning assigned to such term in Section 2.1
of the Purchase Agreement.

 

   18    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Rating Agency” means, as of any date, any of the nationally recognized
statistical rating organizations that has been requested by the Seller or one of
its Affiliates to rate any Class of Notes and that is rating such Class of Notes
on such date.

“Rating Agency Condition” means, with respect to any event or action and each
Rating Agency, either (a) written confirmation (which may be in the form of a
letter, a press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or action will not cause it to downgrade, qualify
or withdraw its rating assigned to the Notes or (b) that such Rating Agency
shall have been given notice of such event or action at least ten (10) days
prior to such event or action (or, if ten (10) days’ advance notice is
impracticable, as much advance notice as is practicable) and such Rating Agency
shall not have issued any written notice that the occurrence of such event or
action will cause it to downgrade, qualify or withdraw its rating assigned to
the Notes. Notwithstanding the foregoing, no Rating Agency has any duty to
review any notice given with respect to any event or action, and it is
understood that such Rating Agency may not actually review notices received by
it prior to or after the expiration of the ten (10) day period described in
(b) above. Further, each Rating Agency retains the right to downgrade, qualify
or withdraw its rating assigned to all or any of the Notes at any time in its
sole judgment even if the Rating Agency Condition with respect to an event or
action had been previously satisfied pursuant to clause (a) or clause (b) above.

“Receivable” means any retail installment sale contract that appears on the
Schedule of Receivables and that has not been released by the Owner Trustee from
the Trust.

“Receivable File” means the records (whether tangible or electronic) specified
in Section 2.02 pertaining to a particular Receivable.

“Record Date” means, with respect to the Notes of any Class and each
Distribution Date, the Business Day immediately preceding such Distribution
Date, and, with respect to the Certificates or if Definitive Notes, representing
any Class of Notes, have been issued, the last day of the Collection Period
preceding the related Distribution Date. Any amount stated “as of a Record Date”
or “on a Record Date” shall give effect to (i) all applications of collections,
and (ii) all distributions to any party under this Agreement, the Indenture and
the Trust Agreement or to the related Obligor, as the case may be, in each case
as determined as of the opening of business on the related Record Date.

“Redemption Date” shall have the meaning assigned to such term in
Section 9.01(a).

“Redemption Price” means an amount equal to the sum of (a) the Outstanding
Amount of all Notes redeemed, plus (b) accrued and unpaid interest thereon at
the Noteholders’ Interest Distributable Amount for the Notes being so redeemed,
up to but excluding the Redemption Date.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the applicable Record Date.

 

   19    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, subject to such clarification and
interpretation as have been provided by the Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518. 70 Fed. Reg.
1,506, 1,531 (January 7, 2005)) or by the staff of the Commission, or as may be
provided in writing by the Commission or its staff from time to time.

“Relevant Trustee” means (i) with respect to the control over or appropriate
designation denoting ownership or control over any property comprising a portion
of the Owner Trust Estate that either is not conveyed or pledged to the
Indenture Trustee for the benefit of the Noteholders pursuant to the Granting
Clause of the Indenture or that has been released from the lien of the
Indenture, the Owner Trustee, and (ii) with respect to any property comprising a
portion of the Collateral that has not been released from the lien of the
Indenture, the Indenture Trustee; provided, however, that with respect to any
property that is under the joint or separate control of a co-trustee or separate
trustee under the Trust Agreement or the Indenture, respectively, “Relevant
Trustee” shall refer to either or both of the Owner Trustee and such co-trustee
or separate trustee or to either or both of the Indenture Trustee and such
co-trustee or separate trustee, as the case may be.

“Required Deposit Rating” shall have the meaning assigned to such term in the
definition of “Eligible Account.”

“Required Rate” means, with respect to any Distribution Date, 4.25%.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.01 and Section 5.07.

“Reserve Account Initial Deposit” means $3,693,164.30.

“Responsible Officer” means, with respect to the Indenture Trustee, any officer
within the Corporate Trust Office of the Indenture Trustee, including any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary or
any other officer of the Indenture Trustee customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

“Retained Notes” if any, means any Notes retained by the Issuer or an entity
which, for U.S. federal income tax purposes, is considered the same Person as
the Issuer, until such time as such Notes are the subject of an opinion pursuant
to Section 2.04(g) of the Indenture.

“Schedule of Receivables” means the schedule of receivables on file with the
Indenture Trustee, as it may be amended from time to time.

“Scheduled Payment” on a Receivable means the payment required to be made by the
Obligor during each Collection Period that is sufficient to amortize the related
Principal Balance under the Simple Interest Method over the term of the
Receivable and to provide interest at the related APR.

“Secretary of State” means the Secretary of State of the State of Delaware.

“Securities Act” means the Securities Act of 1933.

 

   20    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Securityholders” shall have the meaning assigned to such term in this
Section 1.01 under the definition of “Holder.”

“Seller” means NARC II, as the seller of the Receivables under this Agreement,
and each successor to NARC II (in the same capacity) pursuant to Section 6.04.

“Servicer” means NMAC, as the servicer of the Receivables, and each successor to
NMAC (in the same capacity) pursuant to Section 7.03 or 8.02.

“Servicer Default” means an event specified in Section 8.01.

“Servicer’s Certificate” means a certificate completed and executed on behalf of
the Servicer by the president, any executive vice president, any vice president,
the treasurer, any assistant treasurer, the controller or any assistant
controller of the Servicer pursuant to Section 4.08.

“Servicing Rate” means 1.00% per annum.

“Similar Law” means a law that is similar to the fiduciary responsibility or
prohibited transaction provisions of ERISA or Section 4975 of the Code.

“Simple Interest Method” means the method of allocating a fixed level payment to
principal and interest pursuant to which the portion of such payment that is
allocated to interest is equal to the product of the fixed rate of interest
multiplied by the unpaid principal balance multiplied by the quotient obtained
by calculating the period of time elapsed since the preceding payment of
interest was made and dividing such period of time by 365 or 366, as
appropriate.

“Simple Interest Receivable” means any Receivable under which the portion of a
payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.

“Specified Reserve Account Balance” means with respect to any Distribution Date,
an amount equal to not less than 0.25% of the Adjusted Pool Balance as of the
Cut-off Date provided, that on any Distribution Date after the Notes are no
longer Outstanding following payment in full of the principal of and interest on
the Notes, the “Specified Reserve Account Balance” shall be $0.

“Standard & Poor’s” means Standard & Poor’s, a Standard & Poor’s Financial
Services LLC business.

“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
Code § 3801 et seq.

“Successor Servicer” means any entity appointed as a successor to the Servicer
pursuant to Section 8.02.

“Supplemental Servicing Fee” means, with respect to any Distribution Date, all
late fees, prepayment charges and other administrative fees and expenses or
similar charges allowed by applicable law with respect to the Receivables
received by the Servicer during the related Collection Period.

 

   21    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Total Servicing Fee” means, with respect to any Distribution Date, the sum of
the Base Servicing Fee and the Supplemental Servicing Fee.

“Transferred Assets” shall have the meaning assigned to such term in
Section 2.01.

“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

“Trust” means the Issuer.

“Trust Agreement” means the Trust Agreement, dated as of June 6, 2013, as
amended by the Amended and Restated Trust Agreement, dated as of the Closing
Date, between the Seller and Wilmington Trust, National Association, as Owner
Trustee.

“Trust Collection Account” means an Eligible Account established by the Owner
Trustee pursuant to Section 5.01(a) of the Trust Agreement.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.

“Trust Officer” means, in the case of the Indenture Trustee, any officer within
the Corporate Trust Office of the Indenture Trustee, including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject and, with respect to the Owner Trustee, any officer in the Corporate
Trust Administration Department of the Owner Trustee with direct responsibility
for the administration of the Trust Agreement and the Basic Documents on behalf
of the Owner Trustee.

“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.

“Warranty Purchase Payment,” for any Warranty Receivable as of the last day of
any Collection Period, means the sum of the Principal Balance thereof as of the
beginning of such Collection Period plus interest accrued thereon through the
due date for the Obligor’s payment in such Collection Period, at the related
APR, after giving effect to the receipt of monies collected (from whatever
source other than Advances) on such Warranty Receivable, if any, during such
Collection Period.

“Warranty Receivable” means a Receivable purchased as of the close of business
on the last day of a Collection Period by the Seller pursuant to Section 3.02.

 

   22    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“YSOC Amount” means, (i) as of the Closing Date, $38,552,643.00, and
(ii) thereafter, with respect to any Collection Period and the related
Distribution Date, the aggregate amount by which the Principal Balance as of the
last day of such Collection Period of each Receivable (other than a Receivable
that is a non-collectible or a Defaulted Receivable, an Administrative
Receivable or a Warranty Receivable), exceeds the present value of each
scheduled payment of each such Receivable assuming the discount rate of such
Receivable is the greater of the Required Rate or the Receivable’s contract rate
and that such scheduled payments (assumed to be equal monthly payments that
amortize the Principal Balance of the Receivable to zero, using its contract
rate, over the remaining term of the contract) are made on the last day of each
month and each month has 30 days.

SECTION 1.02 Usage of Terms. With respect to all terms in this Agreement, the
singular includes the plural and the plural the singular; words importing any
gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments, amendments and restatements and supplements thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this Agreement; references to Persons include their permitted
successors and assigns; references to laws include their amendments and
supplements, the rules and regulations thereunder and any successors thereto;
the term “including” means “including without limitation;” and the term “or” is
not exclusive.

ARTICLE II

Conveyance of Receivables

SECTION 2.01 Conveyance of Receivables.

(a) In consideration of the promises and the agreements, provisions and
covenants herein contained and other good and valuable consideration to be
delivered to the Seller hereunder, the Seller does hereby sell, transfer, assign
and otherwise convey to the Issuer, without recourse (but subject to the
Seller’s obligations in this Agreement) (collectively, the “Transferred
Assets”):

(i) all right, title and interest of the Seller in and to the Receivables
(including all related Receivable Files) listed in the Schedule of Receivables
and all monies due thereon or paid thereunder or in respect thereof (including
proceeds of the repurchase of Receivables by the Seller pursuant to Section 3.02
or the purchase of Receivables by the Servicer pursuant to Sections 4.06 or
9.01) after the Cut-off Date;

(ii) the right of the Seller in the security interests in the Financed Vehicles
granted by the Obligors pursuant to the Receivables and any related property;

(iii) the right of the Seller in any proceeds from claims on any physical
damage, credit life, credit disability or other insurance policies covering the
Financed Vehicles or the Obligors;

 

   23    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(iv) the right of the Seller through NMAC to receive payments in respect of any
Dealer Recourse with respect to the Receivables;

(v) the rights of the Seller under the Purchase Agreement and the Assignment;

(vi) the right of the Seller to realize upon any property (including the right
to receive future Net Liquidation Proceeds) that shall have secured a
Receivable;

(vii) the right of the Seller in rebates of premiums and other amounts relating
to insurance policies and other items financed under the Receivables in effect
as of the Cut-off Date;

(viii) all other assets comprising the Owner Trust Estate; and

(ix) all proceeds of the foregoing.

On the Closing Date, the Seller shall deliver to, or to the order of, the Issuer
the Transferred Assets and in consideration therefor, the Issuer shall deliver
to, or to the order of, the Seller, the Notes and the Certificates.
Notwithstanding the foregoing, monies received in respect of the Receivables
after the Cut-off Date and before the Closing Date shall be deposited by NMAC
(in its individual capacity or as the Servicer) into the Collection Account no
later than the Business Day preceding the first Distribution Date.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

 

  (i) This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;

 

  (ii) The conveyance provided for in Section 2.01 shall be deemed to be a grant
by the Seller of, and the Seller hereby grants to the Issuer, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Transferred Assets, to secure such indebtedness and the
performance of the obligations of the Seller hereunder;

 

  (iii) The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

 

   24    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

  (iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

SECTION 2.02 Custody of Receivable Files. To assure uniform quality in servicing
the Receivables and to reduce administrative costs, the Issuer, upon the
execution and delivery of this Agreement, appoints the Servicer, and the
Servicer accepts such appointment, to act as the agent of the Issuer as
custodian of the following documents or instruments that are hereby
constructively delivered to the Issuer with respect to each Receivable (but only
to the extent applicable to such Receivable and only to the extent held in
tangible paper form or electronic form) (collectively, the “Receivable Files”):

(a) the original of each tangible record constituting or forming a part of such
Receivable that is tangible chattel paper (as such term is used in Section 9-105
of the UCC) (or a photocopy or other image thereof that the Servicer shall keep
on file in accordance with its customary procedures) and a single “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of each electronic
record constituting or forming a part of each Receivable, fully executed by the
Obligor;

(b) the original credit application executed by the related Obligor (or a
photocopy or other image thereof that the Servicer shall keep on file in
accordance with its customary procedures);

(c) the original certificate of title (or a photocopy or other image thereof or
such documents that the Servicer shall keep on file in accordance with its
customary procedures), evidencing the security interest of the Servicer in the
related Financed Vehicle; and

(d) any and all other records (whether tangible or electronic) that the Servicer
shall keep on file, in accordance with its customary procedures, relating to
such Receivable, the related Obligor or Financed Vehicle.

SECTION 2.03 Acceptance by Issuer. The Issuer acknowledges its acceptance
pursuant to this Agreement, of all right, title and interest in and to the
Receivables and the other Transferred Assets conveyed by the Seller pursuant to
this Agreement and declares and shall declare from and after the date hereof
that the Issuer holds and shall hold such right, title and interest, upon the
terms and conditions set forth in this Agreement.

ARTICLE III

The Receivables

SECTION 3.01 Representations and Warranties of the Seller with Respect to the
Receivables. The Seller makes the following representations and warranties as to
the Receivables on which the Issuer is deemed to have relied in acquiring the
Receivables. Such representations and warranties speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
sale, transfer and assignment of the Receivables to the Issuer and the pledge
thereof to the Indenture Trustee pursuant to the Indenture.

 

   25    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(a) Characteristics of Receivables. Each Receivable (i) has been originated in
the United States of America or a territory thereof by a Dealer for the retail
sale of a Financed Vehicle in the ordinary course of such Dealer’s business, has
been fully and properly executed or authenticated by the parties thereto, has
been purchased by the Seller from NMAC pursuant to the Purchase Agreement, which
in turn has purchased such Receivables from such Dealer under an existing dealer
agreement with NMAC, and has been validly assigned by such Dealer to NMAC, which
in turn has been validly assigned pursuant to the Purchase Agreement by NMAC to
the Seller in accordance with its terms, (ii) created a valid, subsisting and
enforceable security interest in favor of NMAC in such Financed Vehicle, which
security interest has been validly assigned pursuant to the Purchase Agreement
by NMAC to the Seller, which in turn has been validly assigned by the Seller to
the Issuer in accordance with the terms hereof, (iii) contains customary and
enforceable provisions such that the rights and remedies of the holder thereof
are adequate for realization against the collateral of the benefits of the
security, (iv) provides for level monthly payments (provided that the payment in
the first or last month in the life of the Receivable may be minimally different
from the level payment) that fully amortize the Amount Financed over an original
term of no greater than 72 payments, subject to the fact that some Receivables
provide for a deferral of initial payments of up to 90 days, but all Obligors
have made the initial payment on the related Receivables, and (v) provides for
interest at the related APR.

(b) Schedule of Receivables. The information set forth in the Schedule of
Receivables was true and correct in all material respects as of the opening of
business on the Cut-off Date; the Receivables were selected from NMAC’s retail
installment sale contracts meeting the criteria of the Trust set forth in this
Agreement; and no selection procedures believed to be adverse to the
Securityholders were utilized in selecting the Receivables.

(c) Compliance with Law. Each Receivable, the origination of such Receivable,
and the sale of the Financed Vehicle complied at the time it was originated or
made and at the execution of this Agreement complies in all material respects
with all requirements of applicable federal, state and local laws, and
regulations thereunder, including usury laws, the Federal Truth-in-Lending Act,
the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Magnuson-Moss
Warranty Act, the Servicemembers Civil Relief Act, the Bureau of Consumer
Financial Protection’s Regulations B and Z, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Credit Protection Act and of the Uniform
Consumer Credit Code, state “Lemon Laws” designed to prevent fraud in the sale
of automobiles and other consumer credit laws and equal credit opportunity and
disclosure laws.

(d) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation in writing of the Obligor, enforceable by the holder
thereof in accordance with its terms subject to (i) the effect of bankruptcy,
insolvency,

 

   26    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

reorganization, moratorium or other similar laws affecting creditors’ rights
generally, (ii) the effect of general equitable principles and (iii) the
potential unenforceability of waivers of jury trial provisions in certain
states.

(e) Security Interest in Financed Vehicle. (i) Immediately prior to the sale,
assignment and transfer thereof to the Issuer, each Receivable was secured by a
validly perfected first priority security interest in the Financed Vehicle in
favor of NMAC as secured party or all necessary and appropriate actions shall
have been commenced that would result in the valid perfection of a first
priority security interest in the Financed Vehicle in favor of NMAC as secured
party, and (ii) as of the Cut-off Date, according to the records of NMAC, no
Financed Vehicle has been repossessed and the possession thereof not reinstated.

(f) Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, nor has any Financed Vehicle been released from the lien granted by
the related Receivable in whole or in part.

(g) No Waiver. No provision of a Receivable has been waived in a manner that is
prohibited by the provisions of Section 4.01 or that would cause such Receivable
to fail to meet all of the other requirements and warranties made by the Seller
herein with respect thereto.

(h) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part or subject
such Receivable to any right of rescission, setoff, counterclaim or defense,
including the defense of usury, and no such right of rescission, setoff,
counterclaim or defense has been asserted with respect thereto.

(i) No Liens. To the Seller’s knowledge, no liens have been filed for work,
labor or materials relating to a Financed Vehicle that shall be liens prior to,
or equal or coordinate with, the security interest in the Financed Vehicle
granted by the Receivable.

(j) No Default. Except for payment defaults continuing for a period of not more
than 29 days as of the Cut-off Date, no default, breach, violation or event
permitting acceleration under the terms of any Receivable has occurred; and no
continuing condition that with notice or the lapse of time would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable has arisen (other than deferrals and waivers of late payment
charges or fees permitted hereunder).

(k) Insurance. NMAC, in accordance with its customary procedures, has determined
at the time of origination of each Receivable that the related Obligor has
agreed to obtain physical damage insurance covering the Financed Vehicle and the
Obligor is required under the terms of the related Receivable to maintain such
insurance.

(l) Title. It is the intention of the Seller that the transfer and assignment
herein contemplated constitute a sale of the Receivables and the other
Transferred Assets from the Seller to the Trust and that the beneficial interest
in and title to the Receivables

 

   27    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

and the other Transferred Assets not be part of the Seller’s estate in the event
of the filing of a bankruptcy petition by or against the Seller under any
bankruptcy law. Immediately prior to the transfer and assignment herein
contemplated, the Seller had good and marketable title to each Receivable free
and clear of all Liens, and immediately upon the transfer thereof, the Issuer,
for the benefit of the Noteholders and the Certificateholders, shall have good
and marketable title to each Receivable, free and clear of all Liens and rights
of others. Each Receivable File contains the original certificate of title (or a
photocopy or image thereof) or evidence that an application for a certificate of
title has been filed. To the extent the transfer and assignment contemplated by
this Agreement is deemed to be other than a sale, this Agreement and all filings
described under this Agreement create a valid and continuing security interest
(as defined in the applicable UCC) in the Receivables in favor of the Issuer,
which security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Seller.

(m) Lawful Assignment. No Receivable has been originated in, or shall be subject
to the laws of, any jurisdiction under which the sale, transfer and assignment
of such Receivable under this Agreement are unlawful, void or voidable.

(n) All Filings Made. All filings (including, without limitation, UCC filings)
necessary in any jurisdiction to give the Indenture Trustee a first priority
perfected security interest in the Receivables have been made, will be made on
the Closing Date or will be delivered within 10 days after the Closing.

(o) Chattel Paper. Each Receivable constitutes either “tangible chattel paper”
or “electronic chattel paper” as such terms are defined in the UCC.

(p) Simple Interest Receivables. All of the Receivables are Simple Interest
Receivables.

(q) [Reserved].

(r) No Amendments. No Receivable has been amended such that the amount of the
Obligor’s Scheduled Payments has been increased.

(s) APR. The Annual Percentage Rate of each Receivable ranges from 0.00% to
15.04%.

(t) Maturity. As of the Cut-off Date, each Receivable had a remaining term to
maturity of not less than 3 payments and not greater than 70 payments.

(u) Balance. Each Receivable had an original Principal Balance of not more than
$64,640.45 and, as of the Cut-off Date, had a Principal Balance of not less than
$2,000.15 and not more than $60,651.27.

(v) Delinquency. No Receivable was more than 29 days past due as of the Cut-off
Date, and no Receivable has been extended by more than two months.

 

   28    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(w) Payment Date. Each Receivable has a first scheduled payment date on or prior
to the end of the first Collection Period.

(x) Bankruptcy. No Obligor was the subject of a bankruptcy proceeding (according
to the records of NMAC) as of the Cut-off Date.

(y) Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of NMAC.

(z) New, Near-New and Used Vehicles. Each Financed Vehicle was a new, near-new
or used automobile or light-duty truck at the time the related Obligor executed
or authenticated the retail installment sale contract.

(aa) Origination. Each Receivable has an origination date on or after May 17,
2007.

(bb) Prepayment. Each Receivable provides that a prepayment by the related
Obligor will fully pay the principal balance and accrued interest through the
date of prepayment based on the Receivable’s Annual Percentage Rate.

(cc) Receivable Files. There is only one original executed copy of each
“tangible record” constituting or forming a part of each Receivable that is
tangible chattel paper and a single “authoritative copy” (as such term is used
in Section 9-105 of the UCC) of each electronic record constituting or forming a
part of each Receivable that is electronic chattel paper. The Receivable Files
that constitute or evidence the Receivables do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed by the
Seller to any Person other than the Issuer. All financing statements filed or to
be filed against the Seller in favor of the Issuer in connection herewith
describing the Receivables contain a statement to the following effect: “A
purchase of or security interest in any collateral described in this financing
statement, except as permitted in the Sale and Servicing Agreement, will violate
the rights of the Issuer.”

(dd) Forced-Placed Insurance Premiums. No contract relating to any Receivable
has had forced-placed insurance premiums added to the amount financed.

(ee) No Fraud or Misrepresentation. To the knowledge of the Seller, no
Receivable was originated by a Dealer and sold by such Dealer to the Seller with
any conduct constituting fraud or misrepresentation on the part of such Dealer.

(ff) No Further Amounts Owed on the Receivables. No further amounts are owed by
the Seller to any Obligor under the Receivables.

(gg) No Pledge or Assignment of Receivables. Other than the security interest
granted to the Issuer pursuant to this Agreement, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other

 

   29    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

than any financing statement relating to the security interest granted to the
Issuer hereunder or a financing statement as to which the security interest
covering the Receivables has been released. The Seller is not aware of any
judgment or tax lien filings against the Seller.

(hh) No Government Obligors. None of the Receivables shall be due from the
United States or any state, or from any agency, department subdivision or
instrumentality thereof.

SECTION 3.02 Repurchase upon Breach. The Seller, the Servicer or the Issuer, as
the case may be, shall inform the other parties to this Agreement and the
Indenture Trustee promptly, in writing, upon the discovery of any breach of the
Seller’s representations and warranties pursuant to Section 3.01 that materially
and adversely affects the interests of the Securityholders in any Receivable;
provided, that the delivery of the Servicer’s Certificate pursuant to
Section 4.08 shall be deemed to constitute prompt written notice by the Servicer
of such breach. Unless the breach shall have been cured by the last day of the
second Collection Period following the Collection Period in which such discovery
occurred (or, at the Seller’s election, the last day of the first Collection
Period following such Collection Period), the Seller shall be obligated (whether
or not such breach was known to the Seller on the Closing Date), and the Issuer
shall enforce the obligation of the Seller under this Agreement to repurchase
any Receivable the Securityholders’ interest in which was materially and
adversely affected by the breach as of such last day. Any such breach or failure
will be deemed not to have a material and adverse effect if such breach or
failure does not affect the ability of the Issuer to receive and retain timely
payment in full on such Receivable. In consideration of the purchase of the
Receivables, the Seller shall remit (or cause to be remitted) the Warranty
Purchase Payment in the manner specified in Section 5.05. The sole remedy of the
Trust, the Indenture Trustee (by operation of the assignment of the Issuer’s
rights hereunder pursuant to the Indenture), or any Securityholder with respect
to a breach of the Seller’s representations and warranties pursuant to
Section 3.01, shall be to require the Seller to repurchase Receivables pursuant
to this Section.

SECTION 3.03 Duties of Servicer as Custodian.

(a) Safekeeping. The Servicer shall hold the Receivable Files as custodian for
the benefit of the Issuer and maintain such accurate and complete accounts,
records and computer systems pertaining to each Receivable File as shall enable
the Issuer to comply with this Agreement. In performing its duties as custodian,
the Servicer shall act with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to the receivable files
relating to all comparable automotive receivables that the Servicer services for
itself or others. In accordance with its customary practices with respect to its
retail installment sale contracts, the Servicer shall conduct, or cause to be
conducted, periodic audits of the Receivable Files held by it under this
Agreement and of the related accounts, records and computer systems, in such a
manner as shall enable the Issuer, the Owner Trustee or the Indenture Trustee to
verify the accuracy of the Servicer’s record keeping. The Servicer shall
promptly report to the Issuer and the Indenture Trustee any material failure on
its part to hold the Receivable Files and maintain its accounts, records and
computer systems as herein provided in all material respects and shall promptly
take appropriate action to remedy any such material failure. Nothing herein
shall be deemed to require an initial review or any periodic review by the
Issuer, the Owner Trustee or the Indenture Trustee of the Receivable Files.

 

   30    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File in the continental United States. The Servicer shall make
available to the Owner Trustee and the Indenture Trustee or their respective
duly authorized representatives, attorneys or auditors the Receivable Files and
the related accounts, records and computer systems maintained by the Servicer at
such times during normal business hours upon reasonable prior written notice as
the Owner Trustee or the Indenture Trustee shall instruct. The Servicer shall
permit the Owner Trustee, the Indenture Trustee and their respective agents at
any time during normal business hours upon reasonable prior written notice to
inspect, audit and make copies of and abstracts from the Servicer’s records
regarding any Receivable.

(c) Release of Receivable Files. Upon the occurrence and during the continuation
of a Servicer Default or to the extent necessary for the Indenture Trustee to
comply with its obligations under this Agreement, the Servicer shall, upon
instruction from the Indenture Trustee, release any Receivable File to the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee, as the case may be, at such place or places as the Indenture Trustee
may designate, as soon as commercially practicable.

SECTION 3.04 Instructions; Authority To Act. The Servicer shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Trust Officer of the Owner Trustee
or the Indenture Trustee.

SECTION 3.05 Custodian’s Indemnification. The Servicer, as custodian, shall
indemnify the Issuer, the Owner Trustee and the Indenture Trustee for any and
all liabilities, obligations, losses, compensatory damages, payments, costs or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against any of them as the result of any improper act or omission in any way
relating to the maintenance and custody by the Servicer as custodian of the
Receivable Files; provided, however, that the Servicer shall not be liable to
the Owner Trustee for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Owner Trustee, and the Servicer
shall not be liable to the Indenture Trustee for any portion of any such amount
resulting from the willful misfeasance, bad faith or negligence of the Indenture
Trustee.

SECTION 3.06 Effective Period and Termination. The Servicer’s appointment as
custodian shall become effective as of the Cut-off Date, and shall continue in
full force and effect until terminated pursuant to this Section. If NMAC shall
resign as Servicer in accordance with the provisions of this Agreement or if all
of the rights and obligations of any Servicer shall have been terminated under
Section 8.01, the appointment of NMAC as custodian may be terminated by the
Indenture Trustee or by the Holders of Notes evidencing not less than 25% of the
Outstanding Amount of the Notes or, with the consent of Holders of the Notes
evidencing not less than 25% of the Outstanding Amount of the Notes, by the
Owner Trustee or by the Certificateholders evidencing not less than 25% of the
Certificate Balance, in the same manner as the Indenture Trustee or such Holders
may terminate the rights and obligations of the Servicer

 

   31    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

under Section 8.01. The Indenture Trustee or, with the consent of the Indenture
Trustee, the Issuer may terminate the Servicer’s appointment as custodian, with
cause, at any time upon written notification to the Servicer, and without cause
upon 30 days’ prior written notification to the Servicer. As soon as practicable
after any termination of such appointment, the Servicer shall deliver the
Receivable Files and the related accounts and records maintained by the Servicer
to the Relevant Trustee or the agent thereof at such place or places as the
Relevant Trustee may reasonably designate.

ARTICLE IV

Administration and Servicing of Receivables

SECTION 4.01 Duties of Servicer.

(a) The Servicer shall manage, service, administer and make collections on the
Receivables in accordance with its Customary Servicing Practices, using that
degree of skill and attention that the Servicer exercises with respect to all
comparable receivables that it services for itself or others. There are no
requirements under the Basic Documents to maintain a back-up servicer. Except
with respect to Defaulted Receivables, Administrative Receivables or Warranty
Receivables or to the extent required by state or federal law or court order,
the Servicer shall not change the amount of or reschedule the due date of any
Scheduled Payment beyond the Final Scheduled Distribution Date for the Class A-4
Notes; provided, however, that:

(1) (A) if a default, breach, violation, delinquency or event permitting
acceleration under the terms of any Receivable shall have occurred or, in the
judgment of the Servicer, is imminent, the Servicer may modify or extend such
Receivable in accordance with its Customary Servicing Practices and (B) the
Servicer may reduce an Obligor’s monthly payment amount in the event of a
prepayment resulting from refunds of credit life and disability insurance
premiums and service contracts and make similar adjustments in an Obligor’s
payment terms to the extent required by law;

(2) if at the end of the scheduled term of any Receivable, the outstanding
principal amount thereof is such that the final payment to be made by the
related Obligor is larger than the regularly scheduled payment of principal and
interest made by such Obligor, the Servicer may permit such Obligor to pay such
remaining principal amount in more than one payment of principal and interest,
provided that the last such payment shall be due on or prior to the last day of
the Collection Period preceding the Final Scheduled Distribution Date for the
Class A-4 Notes; and

(3) the Servicer may in its discretion waive any late fees, prepayment charges
and other administrative fees and expenses or similar charges that may be
collected in the ordinary course of servicing a Receivable.

 

   32    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) The Servicer’s duties shall include collection and posting of all payments,
responding to inquiries of Obligors on the Receivables, investigating
delinquencies, sending remittance advises to Obligors, reporting tax information
to Obligors, accounting for collections, furnishing monthly and annual
statements to the Owner Trustee and the Indenture Trustee with respect to
distributions and making Advances pursuant to Section 5.04. The Servicer is not
required under the Basic Documents to make any disbursements via wire transfer
or otherwise on behalf of an Obligor. There are no requirements under the
Receivables or the Basic Documents for funds to be, and funds shall not be, held
in trust for an Obligor. The Servicer is not required to make any payments or
distributions on behalf of an Obligor. In addition, if and to the extent
applicable, the Servicer’s duties shall include the execution and delivery of
any filings, certificates, affidavits or other instruments required under the
Sarbanes-Oxley Act of 2002.

(c) Without limiting the generality of the foregoing, the Servicer is authorized
and empowered to execute and deliver, on behalf of itself, the Trust, the Owner
Trustee, the Indenture Trustee and the Securityholders or any of them, any and
all instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other comparable instruments, with respect to the Receivables
or to the Financed Vehicles securing the Receivables. If the Servicer shall
commence a legal proceeding to enforce a Receivable, the Issuer (in the case of
a Receivable other than an Administrative Receivable or a Warranty Receivable)
shall thereupon be deemed to have automatically assigned, solely for the purpose
of collection, such Receivable to the Servicer. If in any enforcement suit or
legal proceeding it shall be held that the Servicer may not enforce a Receivable
on the ground that it shall not be a real party in interest or a holder entitled
to enforce such Receivable, the Issuer shall, at the Servicer’s expense and
direction, take steps to enforce the Receivable, including bringing suit in its
name or the name of the Indenture Trustee or the Securityholders. The Issuer
shall furnish the Servicer with any powers of attorney and other documents
reasonably necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder.

(d) Nothing in any section of this Agreement shall be construed to prevent the
Servicer from implementing new programs, whether on an intermediate, pilot or
permanent basis, or on a regional or nationwide basis, or from modifying its
standards, policies and procedures as long as, in each case, such programs or
modifications would be consistent with its Customary Servicing Practices.

SECTION 4.02 Collection of Receivable Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due in
accordance with its Customary Servicing Practices. Except for Advances made
pursuant to Section 5.04, there are no requirements under the Basic Documents
for advances of funds or guarantees regarding collections, cash flows or
distributions. Except for the requirements set forth in Section 5.04 relating to
Advances, there are no requirements under the Basic Documents for the making,
review or approval of Advances.

 

   33    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 4.03 Realization upon Receivables. On behalf of the Trust, the Servicer
shall use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer shall have
determined eventual payment in full is unlikely, unless it determines in its
sole discretion that repossession will not increase the Net Liquidation Proceeds
by an amount greater than the expense of such repossession or that the proceeds
ultimately recoverable with respect to such Receivable would be increased by
forbearance. The Servicer shall follow such Customary Servicing Practices and
procedures as it shall deem necessary or advisable, which may include reasonable
efforts to realize upon any Dealer Recourse and selling the related Financed
Vehicle at public or private sale. The foregoing shall be subject to the
provision that, in any case in which the Financed Vehicle shall have suffered
damage, the Servicer shall not be required to expend funds in connection with
the repair or the repossession of such Financed Vehicle unless it shall
determine in its discretion that such repair and/or repossession will increase
the Net Liquidation Proceeds. If in any enforcement suit or legal proceeding it
is held that the Seller or the Servicer may not enforce a repurchased Receivable
on the ground that it is not a real party in interest or a holder entitled to
enforce the Receivable, the Issuer, and the Indenture Trustee on behalf of the
Noteholders, shall, at the written direction and expense of the Seller or
Servicer, as the case may be, take such reasonable steps as the Seller or the
Servicer deems necessary to enforce the Receivable, including bringing suit in
the name or names of the Issuer, the Certificateholders or the Noteholders.

SECTION 4.04 Maintenance of Security Interests in Financed Vehicles. The
Servicer shall, in accordance with its Customary Servicing Practices, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The Servicer is hereby
authorized to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason. If the assignment of a
Receivable to the Trust is insufficient, without a notation on the related
Financed Vehicle’s certificate of title, to grant to the Trust a first priority
perfected security interest in the related Financed Vehicle, the Servicer hereby
agrees to serve as the agent of the Trust for the purpose of perfecting the
security interest of the Trust in such Financed Vehicle and agrees that the
Servicer’s listing as the secured party on the certificate of title is in this
capacity as agent of the Trust. The provisions set forth in this Section are the
sole requirements under the Basic Documents with respect to the maintenance of
collateral or security on the Receivables. It is understood that the Financed
Vehicles are the collateral and security for the Receivables, but that the
certificate of title with respect to a Financed Vehicle does not constitute
collateral and merely evidences such security interest.

SECTION 4.05 Covenants of Servicer.

(a) The Servicer shall not release the Financed Vehicle securing any Receivable
from the security interest granted by such Receivable in whole or in part except
(i) in the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (ii) in connection
with repossession or (iii) except as may be required by an insurer in order to
receive proceeds from any insurance policy covering such Financed Vehicle.

(b) [Reserved.]

 

   34    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(c) Except with respect to Defaulted Receivables, Administrative Receivables or
Warranty Receivables or to the extent required by law or court order, the
Servicer shall not alter the APR of any Receivable or forgive payments on a
Receivable. Except as provided in Section 4.01, the Servicer shall not modify
the number of payments under a Receivable, increase the amount financed under a
Receivable, or extend the due date for any payment on a Receivable beyond the
Final Scheduled Distribution Date for the Class A-4 Notes.

(d) [Reserved.]

(e) If the Seller is required to pay tax under the second sentence of
Section 6.03 and if such tax is not paid by the Seller, then the Servicer shall
pay such tax (or cause such tax to be paid) to the applicable taxing authority
on behalf of the Issuer.

SECTION 4.06 Purchase of Receivables upon Breach. The Servicer or the Issuer
shall inform the other party and the Indenture Trustee promptly, in writing,
upon the discovery of any breach by the Servicer of its obligations under
Section 4.02, 4.04 or 4.05 that would materially and adversely affect any
Receivable. Unless the breach shall have been cured by the last day of the
second Collection Period following the Collection Period in which such discovery
occurred (or, at the Servicer’s election, the last day of the first Collection
Period following such Collection Period), the Servicer shall (whether or not
such breach was known to the Servicer on the Closing Date) purchase any
Receivable materially and adversely affected by such breach as of such last day.
Any such breach or failure will be deemed not to have a material and adverse
effect if such breach or failure does not affect the ability of the Issuer to
receive and retain timely payment in full on such Receivable. In consideration
of such Receivable, the Servicer shall remit the Administrative Purchase Payment
(as reduced by any Outstanding Advances with respect to such Receivable) in the
manner specified in Section 5.05. For the purposes of this Section 4.06, the
Administrative Purchase Payment shall consist in part of a release by the
Servicer of all rights of reimbursement with respect to Outstanding Advances
with respect to the purchased Receivable. The sole remedy of the Indenture
Trustee, the Owner Trustee, the Trust or the Securityholders against the
Servicer with respect to a breach by the Servicer of its obligations under
Sections 4.02, 4.04 or 4.05 shall be to require the Servicer to purchase
Receivables pursuant to this Section 4.06.

SECTION 4.07 Servicing Fee and Expenses. As compensation for the performance of
its obligations hereunder, the Servicer shall be entitled to receive on each
Distribution Date the Total Servicing Fee. The Servicer will also be entitled to
receive investment earnings (net of investment losses and expenses) on funds on
deposit in the Collection Account and the Reserve Account during each Collection
Period. Except to the extent otherwise provided herein, the Servicer shall be
required to pay all expenses incurred by it in connection with its activities
under this Agreement (including fees and disbursements of independent
accountants, taxes imposed on the Servicer, expenses incurred in connection with
distributions and reports to Securityholders and all other fees and expenses not
expressly stated under this Agreement to be for the account of the
Securityholders). If the Rating Agency Condition shall have been satisfied, the
Base Servicing Fee in respect of a Collection Period (together with any portion
of the Base Servicing Fee that remains unpaid from the prior Distribution Date)
may be paid at the beginning of that Collection Period out of collections of
interest on the related Receivables.

 

   35    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 4.08 Servicer’s Certificate. On or before each Determination Date, the
Servicer shall deliver to the Owner Trustee, each Paying Agent and the Indenture
Trustee, with a copy to each Rating Agency, a Servicer’s Certificate containing
all information necessary to make the distributions pursuant to Sections 5.06,
5.07 and 5.08 for the Collection Period preceding the date of such Servicer’s
Certificate, all information necessary for the Owner Trustee to send statements
to the Certificateholders and the Indenture Trustee to send statements to the
Noteholders pursuant to the Trust Agreement or Indenture, as the case may be.
Each of the Owner Trustee and the Indenture Trustee may conclusively rely on the
information in any Servicer’s Certificate and shall have no duty to confirm or
verify the contents thereof.

SECTION 4.09 Annual Statement as to Compliance; Notice of Default.

(a) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee and
each Rating Agency, within 90 days after the end of each fiscal year of the
Servicer, beginning June 30, 2014, an Officer’s Certificate with respect to the
prior fiscal year of the Servicer ended such calendar year (or with respect to
the initial Officer’s Certificate, the period from the date of the initial
issuance of the Notes to March 31, 2014), stating that (i) a review of the
activities of the Servicer during the preceding 12-month (or shorter) period and
of its performance under this Agreement has been made under such officer’s
supervision and (ii) to the best of such officer’s knowledge, based on such
review, the Servicer has fulfilled its obligations in all material respects
under this Agreement throughout such twelve-month (or shorter) period, or, if
there has been a failure to fulfill of any such obligation, specifying each such
failure known to such officer and the nature and status thereof. A copy of such
Officer’s Certificate may be obtained by any Certificateholder or Noteholder by
a request in writing to the Owner Trustee or the Indenture Trustee addressed as
set forth in Section 10.03 hereof.

(b) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee and
each Rating Agency, promptly after having obtained knowledge thereof, but in no
event later than five Business Days thereafter, written notice (in the form of
an Officer’s Certificate) of any event that with the giving of notice or lapse
of time, or both, would become a Servicer Default under Section 8.01.

(c) Except to the extent set forth in Section 4.09(b) of this Agreement and
Section 5.01 of the Indenture, the Basic Documents do not require any policies
or procedures to monitor any performance or other triggers and events of
default.

SECTION 4.10 [Reserved]

SECTION 4.11 Access to Certain Records and Information Regarding Receivables.

(a) The Servicer shall provide to the Owner Trustee and the Indenture Trustee
access to the Receivable Files in such cases where the Securityholders shall be
required by applicable statutes or regulations to review such records or
information. In each case, such access shall be afforded without charge, but
only upon reasonable prior written request and during the normal business hours
at the respective offices of the Servicer.

 

   36    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) Nothing in this Section shall affect the obligation of the Servicer to
observe any applicable law prohibiting disclosure of information regarding the
Obligors and the failure of the Servicer to provide access to information as a
result of such obligation shall not constitute a breach of this Section.

SECTION 4.12 Appointment of Subservicer. So long as NMAC acts as the Servicer,
the Servicer may at any time without notice or consent delegate any or all of
its duties under this Agreement to any of its Affiliates. The Servicer may at
any time perform specific duties as servicer under this Agreement through other
subcontractors; provided, however, that no such delegation or subcontracting
shall relieve the Servicer of its responsibilities with respect to such duties
as to which the Servicer shall remain primarily responsible with respect
thereto. For any servicing activities delegated to third parties in accordance
with this Section 4.12, the Servicer shall follow such policies and procedures
to monitor the performance of such third parties and compliance with such
servicing activities as the Servicer follows with respect to comparable motor
vehicle receivables serviced by the Servicer for its own account.

SECTION 4.13 [Reserved]

SECTION 4.14 Acknowledgement by Servicer of its Obligations under the Indenture.
The Servicer hereby agrees and consents to the provisions of the Indenture
applicable to it (including, without limitation, Section 8.03(a) and
Section 8.03(b) thereof) and agrees to be bound by such provisions.

SECTION 4.15 Compliance with Regulation AB. So long as the Seller is required to
file any reports with respect to the Issuer under the Exchange Act, the Servicer
agrees to perform all duties and obligations applicable to or required of the
Issuer set forth in Appendix A attached hereto and made a part hereof in all
respects and makes the representations and warranties therein applicable to it.

SECTION 4.16 Fidelity Bond. The Servicer shall not be required to maintain a
fidelity bond or error and omissions policy.

SECTION 4.17 Administrator Compensation. The Servicer shall pay the
Administrative Agent compensation pursuant to Section 3 of the Administration
Agreement.

ARTICLE V

Distributions; Accounts;

Statements to the Certificateholders and the Noteholders

SECTION 5.01 Establishment of Accounts.

(a) The Servicer, on behalf of the Owner Trustee and the Indenture Trustee,
shall establish the following accounts:

(i) For the benefit of the Securityholders in the name of the Indenture Trustee,
an account (the “Collection Account”), which shall be an Eligible Account
initially established with the Indenture Trustee; and

 

   37    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(ii) For the benefit of the Securityholders in the name of the Indenture
Trustee, an account (the “Reserve Account”), which shall be an Eligible Account
initially established with the Indenture Trustee.

(b) All amounts held in the Collection Account and the Reserve Account
(collectively, the “Accounts”) shall, to the extent permitted by applicable
laws, rules and regulations and as directed by the Servicer, be invested by the
Indenture Trustee in Eligible Investments in accordance with Section 8.03 of the
Indenture. All such Eligible Investments shall mature not later than the
Business Day preceding the next Distribution Date, in such manner that such
amounts invested shall be available to make the required distributions on the
Distribution Date; provided, that if permitted by the Rating Agencies, monies on
deposit therein may be invested in Eligible Investments that mature later than
the Business Day preceding the next Distribution Date; provided, further, that
such investment shall be sold not later than the Business Day preceding the next
Distribution Date. The Servicer will not direct the Indenture Trustee, and the
Issuer shall cause the Servicer not to make any investment of any funds or to
sell any investment held in the Collection Account unless the security interest
granted and perfected in such account will continue to be perfected in such
investment or the proceeds of such sale, in either case without any further
action by any Person, and, in connection with any direction to the Indenture
Trustee to make any such investment or sale, if requested by the Indenture
Trustee, the Servicer shall deliver to the Indenture Trustee an Opinion of
Counsel, acceptable to the Indenture Trustee, to such effect.

(c) If either (i) the Servicer, in its sole discretion and for any reason,
notifies the Indenture Trustee and the Owner Trustee in writing that the
Accounts should be moved or (ii) the Indenture Trustee or the Owner Trustee, as
applicable, notifies the Servicer that the short-term unsecured debt obligations
of the Indenture Trustee or the Owner Trustee, as applicable, no longer have the
Required Deposit Rating, then, in each case, the Servicer shall, within ten
Business Days after receipt of the notice described in clause (i) or (ii), as
applicable, cause the Accounts (x) to be moved to segregated trust accounts in a
bank or trust company selected by the Servicer, the short term unsecured debt
obligations of which shall have the Required Deposit Rating, or (y) to be moved
to the trust department of the Indenture Trustee or the Owner Trustee, as
applicable. The Indenture Trustee or the Owner Trustee, as applicable, shall
assist the Servicer with the moving of Accounts described in the preceding
sentence.

(d) Earnings on investment of funds in the Collection Account and the Reserve
Account shall be paid to the Servicer as additional servicing compensation, and
any losses and investment expenses shall be charged against the funds on deposit
in the Collection Account or the Reserve Account, as applicable.

(e) The Indenture Trustee shall transfer all amounts remaining on deposit in the
Collection Account on the Distribution Date on which the Notes of all Classes
have been paid in full (or when substantially all of the Collateral is otherwise
released from the lien of the Indenture) to the Designated Account, and take all
necessary or appropriate actions to transfer all of its right, title and
interest in the Collection Account, all funds or investments held therein and
all proceeds thereof, whether or not on behalf of the

 

   38    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Securityholders, to the Owner Trustee for the benefit of the Certificateholders,
subject to the limitations set forth in the Indenture with respect to amounts
held for payment to Noteholders that do not promptly deliver a Note for payment
on such Distribution Date. After the transfer to the Designated Account
described in the immediately preceding sentence, references in this Agreement to
“Collection Account” shall be deemed to be references to the “Designated
Account.”

(f) With respect to the Accounts and all property held therein, the Owner
Trustee agrees, by its acceptance hereof that, on the terms and conditions set
forth in the Indenture, for so long as Notes of any Class remain outstanding,
the Indenture Trustee shall possess all right, title and interest therein
(excluding interest or investment income thereon payable to the Servicer or the
Seller, as the case may be), and the Accounts shall be under the sole dominion
and control of the Indenture Trustee for the benefit of the Noteholders and the
Certificateholders, as the case may be, as set forth in the Indenture. The
parties hereto agree that the Servicer shall have the power, revocable by the
Indenture Trustee or by the Owner Trustee with the consent of the Indenture
Trustee, to instruct the Indenture Trustee to make withdrawals and payments from
the Collection Account for the purpose of permitting the Servicer, Indenture
Trustee or the Owner Trustee to carry out its respective duties hereunder or
under the Indenture or the Trust Agreement, as the case may be.

Notwithstanding the foregoing, the Servicer shall be entitled to withhold, or to
be reimbursed from amounts otherwise payable into or on deposit in the
Collection Account, as the case may be, amounts previously deposited in the
Collection Account but later determined to have resulted from mistaken deposits
or posting.

(g) With respect to the Account Property, the parties hereto agree that:

(i) any Account Property that consists of uninvested funds shall be held solely
in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Basic Documents, the
Indenture Trustee or its designee shall have sole signature authority with
respect thereto;

(ii) any Account Property that constitutes Physical Property shall be delivered
to the Indenture Trustee or its designee, in accordance with paragraph (a) of
the definition of “Delivery” and shall be held, pending maturity or disposition,
solely by the Indenture Trustee or any such designee;

(iii) any Account Property that is an “uncertificated security” under Article 8
of the UCC and that is not governed by clause (iv) below shall be delivered to
the Indenture Trustee or its designee in accordance with paragraph (c) of the
definition of “Delivery” and shall be maintained by the Indenture Trustee or
such designee, pending maturity or disposition, through continued registration
of the Indenture Trustee’s (or its designee’s) ownership of such security on the
books of the issuer thereof; and

 

   39    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(iv) any Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee or such designee, pending maturity or
disposition, through continued book-entry registration of such Account Property
as described in such paragraph.

(h) No checks shall be issued, printed, or honored with respect to the
Collection Account, the Reserve Account, or the Trust Collection Account.

SECTION 5.02 Collections.

(a) Except as otherwise provided in this Agreement, the Servicer shall remit to
the Collection Account all payments received by or on behalf of the Obligors on
or in respect of the Receivables (excluding payments on the Warranty Receivables
or the Administrative Receivables) and all Net Liquidation Proceeds not later
than the second Business Day after identification thereof. For purposes of this
Article V, the phrase “payments received by or on behalf of the Obligors” shall
mean payments made by Persons other than the Servicer. Notwithstanding the
foregoing, for so long as (i) NMAC is the Servicer, (ii) (A) NMAC’s short-term
unsecured debt obligations are rated at least “Prime-1” by Moody’s and at least
“F1” by Fitch (so long as Moody’s and Fitch are Rating Agencies), (B) NMAC
maintains a letter of credit or other form of enhancement acceptable to each
Rating Agency to support NMAC’s obligation to deposit collections into the
Collection Account, or (C) NMAC otherwise satisfies each Rating Agency’s
requirements, and (iii) no Event of Default or Servicer Default shall have
occurred and be continuing (unless waived by the appropriate Securityholders)
(collectively, the “Monthly Remittance Conditions”), the Servicer shall not be
required to remit such collections to the Collection Account on the foregoing
basis but shall be entitled to retain such collections, without segregation from
its other funds, until the Business Day before each Distribution Date at which
time the Servicer shall remit all such collections in respect of the related
Collection Period to the Collection Account in immediately available funds.
Commencing with the first day of the first Collection Period that begins at
least two Business Days after the day on which any Monthly Remittance Condition
ceases to be satisfied and for so long as any Monthly Remittance Condition is
not satisfied, all collections then held by the Servicer shall be immediately
deposited into the Collection Account and all future collections on or in
respect of the Receivables (other than payments on Warranty Receivables and the
Administrative Receivables) and all Net Liquidation Proceeds shall be remitted
by the Servicer to the Collection Account not later than the second Business Day
after identification thereof. Notwithstanding anything herein to the contrary,
if a subsequent Public ABS Transaction calls for changes in making monthly
deposits to the related collection account, then, if the Rating Agency Condition
shall have been satisfied, the Servicer will no longer be bound by the Monthly
Remittance Condition hereunder, and will instead be subject to the conditions to
making monthly deposits as required by the subsequent Public ABS Transaction.

 

   40    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) The Indenture Trustee or the Owner Trustee shall not be deemed to have
knowledge of any event or circumstances under clause (iii) of the definition of
the Monthly Remittance Condition unless the Indenture Trustee or the Owner
Trustee has received notice of such event or circumstance from the Seller or the
Servicer in an Officer’s Certificate or from the Holders of Notes evidencing not
less than 25% in principal amount of the Outstanding Amount of the Notes, or a
Trust Officer of the Indenture Trustee or the Owner Trustee with knowledge
hereof or familiarity herewith has actual knowledge of such event or
circumstances.

(c) The Servicer shall give (i) the Owner Trustee, the Indenture Trustee and
each Rating Agency written notice, as soon as practical after the occurrence
thereof but in no event later than 10 Business Days after obtaining knowledge
thereof, of the failure of any Monthly Remittance Condition (and any subsequent
curing of a failed Monthly Remittance Condition) (it being understood that if
the Monthly Remittance Condition is not satisfied as of the Closing Date, no
such notice shall be required in connection therewith).

(d) Notwithstanding the foregoing, if a Monthly Remittance Condition is not
satisfied, the Servicer may utilize an alternative remittance schedule (which
may include the remittance schedule utilized by the Servicer before the Monthly
Remittance Condition failed to be satisfied), if the Rating Agency Condition
shall have been satisfied with respect to such alternative remittance schedule.

SECTION 5.03 Application of Collections. All collections for the related
Collection Period with respect to each Receivable (including any payoff) shall
be posted to the Servicer’s Obligor records in accordance with the Servicer’s
Customary Servicing Practices.

SECTION 5.04 Advances.

(a) The Servicer shall make a payment with respect to each Receivable (other
than an Administrative Receivable, a Warranty Receivable or a Liquidated
Receivable) (each, an “Advance”) equal to the excess if any, of (x) the product
of the Principal Balance of such Receivable as of the first day of the related
Collection Period and one-twelfth of its APR (calculated on the basis of a
360-day year comprised of twelve 30-day months), over (y) the interest actually
received by the Servicer with respect to such Receivable from the Obligor or
from payments of the Administrative Purchase Payment or the Warranty Purchase
Payment, as the case may be, during such Collection Period. The Servicer will
not be obligated to make an Advance in respect of a Receivable (other than an
Advance in respect of an interest shortfall arising from the Prepayment of a
Receivable) to the extent that the Servicer, in its sole discretion, shall
determine that the Advance constitutes a Nonrecoverable Advance. With respect to
each Receivable, the Advance shall increase the Outstanding Advances. No
Advances will be made with respect to the Principal Balance of the Receivables.
The Servicer shall deposit all such Advances into the Collection Account in
immediately available funds no later than 5:00 p.m., New York City time, on the
Business Day immediately preceding the related Distribution Date.

 

   41    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) The Servicer shall be entitled to reimbursement for Outstanding Advances,
without interest, with respect to a Receivable from the following sources with
respect to such Receivable pursuant to Section 5.06(c)(i) or
Section 5.06(d)(ii): (i) subsequent payments made by or on behalf of the related
Obligor, (ii) Net Liquidation Proceeds, and (iii) the Warranty Purchase
Payments.

(c) To the extent that the Servicer has determined that any Outstanding Advance
is a Nonrecoverable Advance, the Servicer may provide to the Owner Trustee and
the Indenture Trustee an Officer’s Certificate setting forth the amount of such
Nonrecoverable Advance, and on the related Distribution Date, the Relevant
Trustee shall remit to the Servicer from funds on deposit in the Collection
Account an amount equal to the amount of such Nonrecoverable Advance pursuant to
Section 5.06(c)(ii) or Section 5.06(d)(ii).

(d) Notwithstanding anything to the contrary in this Agreement, for so long as
NMAC is the Servicer, in lieu of causing the Servicer first to deposit and then
the Relevant Trustee to remit to the Servicer the amounts described in clauses
(i) through (iii) in Section 5.04(b) reimbursable in respect on Outstanding
Advances, or the amounts described in Section 5.04(c) applicable in respect of
Nonrecoverable Advances, the Servicer may deduct such amounts from deposits
otherwise to be made into the Collection Account.

(e) Notwithstanding the provisions of Section 5.04(a), no Successor Servicer,
including the Indenture Trustee, shall be obligated to make Advances unless it
has expressly agreed to do so in writing.

SECTION 5.05 Additional Deposits.

(a) The following additional deposits shall be made to the Collection Account:
(i) the Seller shall remit the aggregate Warranty Purchase Payments with respect
to Warranty Receivables pursuant to Section 3.02; (ii) the Servicer shall remit
(A) the aggregate Advances pursuant to Section 5.04(a), (B) the aggregate
Administrative Purchase Payments with respect to Administrative Receivables
pursuant to Section 4.06, and (C) the cash amount required upon any optional
purchase of the Receivables by the Servicer, or any Successor Servicer, pursuant
to Section 9.01; and (iii) the Indenture Trustee shall transfer the amounts
described in Sections 5.06 and 5.07 from the Reserve Account to the Collection
Account pursuant to Section 5.07.

(b) All deposits required to be made pursuant to Section 5.05(a) by the Seller
or the Servicer, as the case may be, may be made in the form of a single deposit
and shall be made in immediately available funds, no later than 5:00 P.M., New
York City time, on the Business Day immediately preceding the related
Distribution Date. At the direction of the Servicer, the Relevant Trustee shall
invest such amounts in Eligible Investments in accordance with Section 5.01(b).

 

   42    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 5.06 Payments and Distributions.

(a) The rights of the Certificateholders to receive distributions in respect of
the Certificates shall be and hereby are subordinated to the rights of the
Noteholders to receive distributions in respect of the Notes, to the extent
provided in this Section 5.06.

(b) On each Determination Date, the Servicer shall calculate the Available
Interest, the Available Principal, the Noteholders’ Principal Distributable
Amount, the Certificateholders’ Principal Distributable Amount, the amount to be
distributed to Noteholders of each Class and to Certificateholders pursuant to
Section 5.06(c), (d) or (e), and all other distributions, deposits and
withdrawals to be made on the related Distribution Date.

(c) Subject to Sections 5.06(d) and (e), on each Distribution Date, the Relevant
Trustee shall make the following payments and distributions from the Collection
Account (after payment of the Supplemental Servicing Fee to the extent not
previously retained by the Servicer) in the following order of priority and in
the amounts set forth in the Servicer’s Certificate for such Distribution Date;
provided, however, that such payments and distributions shall be made only from
those funds deposited in the Collection Account for the related Collection
Period:

(i) to the Servicer, from amounts on deposit in the Collection Account, any
payments in respect of Advances required to be reimbursed and to the extent set
forth in Section 5.04(b);

(ii) to the Servicer, from amounts on deposit in the Collection Account, any
payments in respect of Nonrecoverable Advances required to be reimbursed and to
the extent set forth in Section 5.04(c);

(iii) to the Servicer, from Available Amounts, the Base Servicing Fee (including
any unpaid Base Servicing Fees from one or more prior Collection Periods);

(iv) on a pro rata basis (based on the amounts distributable pursuant to this
clause to each Class of Noteholders), to the Class A-1 Noteholders, the
Noteholders’ Interest Distributable Amount for such Class, to the Class A-2
Noteholders, the Noteholders’ Interest Distributable Amount for such Class, to
the Class A-3 Noteholders, the Noteholders’ Interest Distributable Amount for
such Class, and to the Class A-4 Noteholders, the Noteholders’ Interest
Distributable Amount for such Class, such amounts to be paid from any remaining
Available Amounts;

(v) to the Class A-1 Noteholders until the principal amount of the Class A-1
Notes is reduced to zero, an amount equal to the Noteholders’ Principal
Distributable Amount for such Distribution Date, such amounts to be paid from
any remaining Available Amounts;

 

   43    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(vi) after the principal amount of the Class A-1 Notes is reduced to zero, to
the Class A-2 Noteholders, until the principal amount of the Class A-2 Notes is
reduced to zero, then to the Class A-3 Noteholders, until the principal amount
of the Class A-3 Notes is reduced to zero, and then to the Class A-4
Noteholders, until the principal amount of the Class A-4 Notes is reduced to
zero, an amount equal to the Noteholders’ Principal Distributable Amount for
each such Class for such Distribution Date (after giving effect to any reduction
in Noteholders’ Principal Distributable Amount described in clause (v) above),
such amounts to be paid from any remaining Available Amounts;

(vii) to the Reserve Account, the amount, if any, necessary to cause the balance
of funds therein to equal the Specified Reserve Account Balance with respect to
such Distribution Date, such amounts to be paid from any remaining Available
Amounts;

(viii) to the Indenture Trustee, any accrued and unpaid fees, expenses and
indemnity payments due pursuant to the Indenture, but only to the extent that
such fees, expenses or indemnity payments have not been paid by the
Administrator and have been outstanding for at least sixty (60) days, such
amounts to be paid from any remaining Available Amounts;

(ix) to the Owner Trustee, any accrued and unpaid fees, expenses and indemnity
payments due pursuant to the Trust Agreement, but only to the extent that such
fees, expenses or indemnity payments have not been paid by the Administrator and
have been outstanding for at least sixty (60) days, such amounts to be paid from
any remaining Available Amounts;

(x) on the Distribution Date on which the Notes have been paid in full and on
each Distribution Date thereafter, to the Designated Account for distribution to
the Certificateholders, any remaining Available Amounts until the
Certificateholders’ Principal Distributable Amount is reduced to zero; and

(xi) any remaining Available Amounts to the Designated Account for distribution
to the Certificateholders.

(d) Notwithstanding the provisions of Section 5.06(c), after the occurrence of
an Event of Default that results in the acceleration of any Notes and unless and
until such acceleration has been rescinded, on each Distribution Date, the
Indenture Trustee shall make the following payments and distributions from the
Collection Account (after payment of the Supplemental Servicing Fee to the
extent not previously retained by the Servicer) in the following order of
priority and in the amounts set forth in the Servicer’s Certificate for such
Distribution Date; provided, however, that such payments and distributions shall
be made only from those funds deposited in the Collection Account for the
related Collection Period:

(i) pro rata, to the Indenture Trustee and the Owner Trustee, any accrued and
unpaid fees, expenses and indemnity payments due pursuant to the Indenture and
the Trust Agreement, respectively, but only to the extent that such fees,
expenses or indemnity payments have not been paid by the Administrator and have
been outstanding for at least sixty (60) days, such amounts to be paid from
Available Amounts;

 

   44    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(ii) to the Servicer, from amounts on deposit in the Collection Account, any
payments in respect of Outstanding Advances;

(iii) to the Servicer, from any remaining Available Amounts, the Base Servicing
Fee (including any unpaid Base Servicing Fees from one or more prior Collection
Periods);

(iv) on a pro rata basis (based on the amounts distributable pursuant to this
clause to each Class of Noteholders), to the Class A-1 Noteholders, the
Noteholders’ Interest Distributable Amount for such Class, to the Class A-2
Noteholders, the Noteholders’ Interest Distributable Amount for such Class, to
the Class A-3 Noteholders, the Noteholders’ Interest Distributable Amount for
such Class, and to the Class A-4 Noteholders, the Noteholders’ Interest
Distributable Amount for such Class, such amounts to be paid from any remaining
Available Amounts;

(v) to the Class A-1 Noteholders, until the total amount paid to such
Noteholders in respect of principal from the Closing Date is equal to the
Original Principal Amount for such Class of Notes, such amounts to be paid from
any remaining Available Amounts;

(vi) to the Class A-2 Noteholders, the Class A-3 Noteholders and the Class A-4
Noteholders on a pro rata basis (based on the Outstanding Amount of each Class),
until the total amount paid to such Noteholders in respect of principal from the
Closing Date is equal to the Original Principal Amount for such Class of Notes,
such amounts to be paid from any remaining Available Amounts;

(vii) on the Distribution Date on which the Notes have been paid in full and on
each Distribution Date thereafter, to the Designated Account for distribution to
the Certificateholders, until the total amount paid to the Certificateholders in
respect of principal from the Closing Date is equal to the Original Certificate
Balance, such amount to be paid from Available Amounts; and

(viii) any remaining Available Amounts to the Designated Account for
distribution to the Certificateholders.

(e) Notwithstanding the provisions of Section 5.06(d), after the occurrence of
an Event of Default that results in the acceleration of any Notes, on and after
the date on which such acceleration has been rescinded, on each Distribution
Date, the Relevant Trustee shall make payments and distributions from the
Collection Account in accordance with Section 5.06(c).

SECTION 5.07 Reserve Account. As, and to the extent, set forth in
Section 5.06(c), the Relevant Trustee will deposit Available Amounts into the
Reserve Account on each Distribution Date as provided in the Servicer’s
Certificate, until the amount on deposit therein equals the Specified Reserve
Account Balance. On each Distribution Date, to the extent that amounts in the

 

   45    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Collection Account and/or Available Amounts, as the case may be, are
insufficient to fully fund the payments and distributions described in clauses
(i) through (vi) of Section 5.06(c) or clauses (i) through (vii) of
Section 5.06(d), the Relevant Trustee will withdraw amounts then on deposit in
the Reserve Account, up to the amounts of any such deficiencies, and deposit
such amounts into the Collection Account for application pursuant to such
clauses. On each Distribution Date, as provided in the Servicer’s Certificate,
the Relevant Trustee will release to the Certificateholders any amounts
remaining on deposit in the Reserve Account in excess of the Specified Reserve
Account Balance. Upon the payment in full of the Notes under the Indenture, as
directed in writing by the Servicer, the Relevant Trustee will deposit into the
Designated Account for distribution to the Certificateholders any amounts
remaining on deposit in the Reserve Account and all rights to the Reserve
Account and all other collateral registered or held therein shall vest in the
Certificateholders. Upon any such distribution to the Certificateholders, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders and the
Relevant Trustee will have no further rights in, or claims to, such amounts.

SECTION 5.08 Statements to Certificateholders and Noteholders.

(a) On each Distribution Date, the Indenture Trustee shall include with each
distribution to each Noteholder and the Owner Trustee shall include with each
distribution to each Certificateholder a statement (which statement shall also
be provided to the Servicer and the Servicer will thereafter deliver or
otherwise make available a copy of such statement to each Rating Agency) based
on information in the Servicer’s Certificate furnished pursuant to Section 4.08,
setting forth for the Collection Period relating to such Distribution Date the
following information:

(i) the amount of the payment allocable to the principal amount of each Class of
Notes and to the Certificate Balance;

(ii) the amount of the payment allocable to interest on or with respect to each
Class of Notes;

(iii) the YSOC Amount;

(iv) the Pool Balance as of the close of business on the last day of the related
Collection Period;

(v) the Adjusted Pool Balance as of the close of business on the last day of the
related Collection Period;

(vi) the amount of the Base Servicing Fee paid to the Servicer with respect to
the related Collection Period, the amount of any unpaid Base Servicing Fees and
the change in such amount from that of the prior Distribution Date and the
amount of the Supplemental Servicing Fee, if any, paid to the Servicer with
respect to the related Collection Period;

(vii) the Noteholders’ Interest Carryover Shortfall and the Noteholders’
Principal Carryover Shortfall, if any, with respect to each Class of Notes, and
the change in such amounts from the preceding Distribution Date;

 

   46    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(viii) the Outstanding Amount, the Note Factor and the Note Pool Factor with
respect to each Class of Notes, and the Certificate Balance, the Certificate
Factor and the Certificate Pool Factor with respect to the Certificates, in each
case after giving effect to all payments in respect of principal on such
Distribution Date;

(ix) the amount of Advances made in respect of the Receivables during the
related Collection Period and the amount of unreimbursed Advances on such
Distribution Date;

(x) the balance of the Reserve Account on such Distribution Date, after giving
effect to changes thereto on such Distribution Date and the amount of such
changes;

(xi) the amount of defaults and net losses on the Receivables for the related
Collection Period;

(xii) the number of delinquencies on the Receivables as a percentage of the
number of Receivables;

(xiii) any material change in practices with respect to charge-offs, collection
and management of delinquent Receivables, and the effect of any grace period,
re-aging, re-structuring, partial payments or other practices on delinquency and
loss experience;

(xiv) any material modifications, extensions or waivers to Receivables terms,
fees, penalties or payments during the Collection Period (or that have
cumulatively become material over time);

(xv) any material breaches of representations, warranties or covenants contained
in the Receivables;

(xvi) any new issuance of notes or other securities backed by the Receivables;
and

(xvii) any material change in the underwriting, origination or acquisition of
Receivables.

(b) Copies of such statements may be obtained by the Certificateholders or the
Note Owners from the Owner Trustee or the Indenture Trustee, as the case may be,
by a request in writing. The Owner Trustee or the Indenture Trustee, as the case
may be, shall provide such copies promptly after such requests.

(c) No disbursements shall be made directly by the Servicer to a Noteholder, and
the Servicer shall not be required to maintain any investor record relating to
the posting of disbursements or otherwise.

 

   47    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 5.09 Net Deposits. So long as NMAC is the Servicer, NMAC (as Servicer or
in any other capacity) may make the remittances pursuant to Sections 5.02 and
5.05 above net of amounts to be distributed to the Servicer or its Affiliates
pursuant to Section 5.06 and may pay the Optional Purchase Price pursuant to
Section 9.01(a) net of amounts to be distributed to the Servicer or its
Affiliates. Accounts between the Servicer and such Affiliates will be adjusted
accordingly. Nonetheless, the Servicer shall account for all of the above
described remittances and distributions (except for the Supplemental Servicing
Fee to the extent that the Servicer is entitled to retain such amounts) in the
Servicer’s Certificate as if the amounts were deposited and/or transferred
separately.

ARTICLE VI

The Seller

SECTION 6.01 Representations of Seller. The Seller makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.

(a) Organization and Good Standing. The Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with corporate power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, corporate power,
authority and legal right to acquire and own the Receivables.

(b) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications and where the
failure to so qualify would have a material adverse effect on the ability of the
Seller to perform its obligations under this Agreement.

(c) Power and Authority. The Seller has the corporate power and authority to
execute and deliver this Agreement and to carry out its terms. The Seller has
full power and authority to sell and assign the property to be sold and assigned
to and deposited as part of the Owner Trust Estate, and has duly authorized such
sale and assignment to the Trust by all necessary corporate action; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Seller by all necessary corporate action.

(d) Valid Sale; Binding Obligations. This Agreement evidences a valid sale,
transfer and assignment of the Receivables, enforceable against creditors of and
purchasers from the Seller (other than a good faith purchaser for value in the
ordinary course of business who takes actual possession of one or more
Receivables); and this Agreement is a legal, valid and binding obligation of the
Seller enforceable in accordance with its terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles.

 

   48    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of the Seller, or any indenture, agreement or other
instrument to which the Seller is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than the Basic Documents); nor violate any law or, to the best of the
Seller’s knowledge, any order, rule or regulation applicable to the Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over the Seller or its
properties; which breach, default, conflict, Lien or violation in any case would
have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the best of the Seller’s knowledge, threatened, before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Seller or its properties: (i) asserting the invalidity of
this Agreement, the Trust Agreement or the Indenture, the Certificates or the
Notes; (ii) seeking to prevent the issuance of the Certificates, or the Notes or
the consummation of any of the transactions contemplated by this Agreement, the
Trust Agreement or the Indenture; (iii) seeking any determination or ruling that
would materially and adversely affect the performance by the Seller of its
obligations under, or the validity or enforceability of, this Agreement, the
Trust Agreement, the Indenture, the Certificates or the Notes; or (iv) relating
to the Seller and that would adversely affect the federal or any state income
tax attributes of the Issuer, the Certificates or the Notes.

SECTION 6.02 Compliance with Organizational Documents. The Seller agrees with
the Certificateholders, the Note Owners and each Rating Agency that the Seller
shall at all times comply with its organizational documents including, without
limitation, its certificate of incorporation, as amended.

SECTION 6.03 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement. The Seller shall indemnify,
defend and hold harmless the Trust, the Owner Trustee and the Indenture Trustee
from and against any taxes that may at any time be asserted against any such
Person with respect to, as of the date hereof, the sale of the Receivables to
the Trust or the issuance and original sale of the Notes and the Certificates,
including any sales, gross receipts, general corporation, tangible personal
property, privilege or license taxes and any and all other taxes levied or
assessed upon the Issuer or upon all or any part of the Collateral (but, in the
case of the Trust, not including any taxes asserted with respect to ownership of
the Receivables or federal or other income taxes arising out of the transactions
contemplated by this Agreement and the Basic Documents) and costs and expenses
in defending against the same.

Indemnification under this Section 6.03 shall survive the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Seller shall have made any indemnity payment to any Person
entitled thereto pursuant to this

 

   49    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Section 6.03 and such Person thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to the Seller, without
interest (except to the extent the recipient collects interest from others).

Promptly after receipt by a party indemnified under this Section 6.03 (for
purposes of this paragraph, an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party will, if a claim is to be
made in respect thereof against the Seller under this Section 6.03, notify the
Seller of the commencement thereof. If any such action is brought against any
Indemnified Party under this Section 6.03 and it notifies the Seller of the
commencement thereof, the Seller will assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party (who may, unless there is, as
evidenced by an Opinion of Counsel to the Indemnified Party stating that there
is, a conflict of interest, be counsel to the Seller), and the Seller will not
be liable to such Indemnified Party under this Section 6.03 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation. The
obligations set forth in this Section 6.03 shall survive the termination of this
Agreement or the resignation or removal of the Owner Trustee or the Indenture
Trustee and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Seller shall have made any indemnity payments pursuant to
this Section 6.03 and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person shall promptly
repay such amounts to the Seller, without interest (except to the extent
received by such Person).

The Seller’s obligations under this Section 6.03 are obligations solely of the
Seller and will not constitute a claim against the Seller to the extent that the
Seller does not have funds sufficient to make payment of such obligations. In
furtherance of and not in derogation of the foregoing, the Issuer, the Servicer,
the Indenture Trustee and the Owner Trustee, by entering into or accepting this
Agreement, acknowledge and agree that they have no right, title or interest in
or to the Other Assets of the Seller. To the extent that, notwithstanding the
agreements and provisions contained in the preceding sentence, the Issuer, the
Servicer, the Indenture Trustee or the Owner Trustee either (i) asserts an
interest or claim to, or benefit from, Other Assets, or (ii) is deemed to have
any such interest, claim to, or benefit in or from Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of insolvency
laws or otherwise (including by virtue of Section 1111(b) of the Bankruptcy Code
or any successor provision having similar effect under the Bankruptcy Code),
then the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee, as
applicable, further acknowledges and agrees that any such interest, claim or
benefit in or from Other Assets is and will be expressly subordinated to the
indefeasible payment in full, which, under the terms of the relevant documents
relating to the securitization or conveyance of such Other Assets, are entitled
to be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distributions or application
under applicable law, including insolvency laws, and whether or not asserted
against the Seller), including the payment of post-petition interest on such
other obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. The Issuer, the Servicer, the Indenture Trustee and the Owner Trustee each
further acknowledges and agrees that no adequate remedy at law exists for a
breach of this Section 6.03 and the terms of this Section 6.03 may be enforced
by an action for specific performance. The provisions of this Section 6.03 will
be for the third party benefit of those entitled to rely thereon and will
survive the termination of this Agreement.

 

   50    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 6.04 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Subject to Section 6.02, any Person (i) into which the Seller may be
merged or consolidated, (ii) resulting from any merger, conversion or
consolidation to which the Seller shall be a party, (iii) succeeding to the
business of the Seller or (iv) that is a corporation more than 50% of the voting
stock of which is owned directly or indirectly by Nissan, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Seller under this Agreement, will be the successor to the
Seller under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement; provided,
however, that (x) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Section 6.01 shall have been
breached, (y) the Seller shall have delivered to the Owner Trustee and the
Indenture Trustee an Officer’s Certificate stating that such consolidation,
merger or succession and such agreement or assumption comply with this
Section 6.04 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with and (z) the
Seller shall have delivered to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel either (A) stating that, in the opinion of such counsel,
based on customary qualifications and assumptions, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to perfect the interest of the Issuer and the Indenture
Trustee, respectively, in the Receivables, and reciting the details of such
filings, or (B) stating that, in the opinion of such counsel, no such action
shall be necessary to preserve and protect such interest. The Seller shall
provide notice of any merger, consolidation or succession pursuant to this
Section 6.04 to the Servicer and the Servicer shall provide notice thereof to
each Rating Agency.

SECTION 6.05 Limitation on Liability of Seller and Others.

(a) Neither the Seller nor any of the directors, officers, employees or agents
of the Seller shall be under any liability to the Trust, the Certificateholders
or the Noteholders, except as provided under this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision shall not
protect the Seller or any such person against any liability that would otherwise
be imposed by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement. The Seller and any director, officer, employee or
agent of the Seller may rely in good faith on the advice of counsel or on any
document of any kind, prima facie properly executed and submitted by any Person
respecting any matters arising under this Agreement.

(b) The Seller shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may cause it to incur any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement and
the rights and duties of the parties to this Agreement and the interests of the
Certificateholders and the Noteholders under this Agreement. In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Servicer, and the Servicer will
not be entitled to be reimbursed therefor.

 

   51    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 6.06 Seller May Own Certificates or Notes. The Seller and any Affiliate
of the Seller may in its individual or any other capacity become the owner or
pledgee of Certificates or Notes with the same rights as it would have if it
were not the Seller or an Affiliate thereof, except as otherwise provided in the
Basic Documents. Certificates or Notes so owned by or pledged to the Seller or
such controlling or commonly controlled Person shall have an equal and
proportionate benefit under the provisions of this Agreement, without
preference, priority or distinction as among all of the Certificates or the
Notes, as the case may be, except as otherwise expressly provided in the Basic
Documents.

ARTICLE VII

The Servicer

SECTION 7.01 Representations of Servicer. The Servicer makes the following
representations, which speak as of the execution and delivery of this Agreement
and as of the Closing Date and shall survive the sale of the Receivables to the
Issuer and the pledge thereof to the Indenture Trustee pursuant to the
Indenture.

(a) Organization and Good Standing. The Servicer is duly organized and is
validly existing as a corporation in good standing under the laws of the state
of its incorporation, with corporate power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and has,
corporate power, authority and legal right to acquire, own, sell and service the
Receivables and to hold the Receivable Files as custodian on behalf of the Trust
and the Indenture Trustee.

(b) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of property
or the conduct of its business relating to the servicing of the Receivables as
required by this Agreement shall require such qualifications and where the
failure to so qualify would have a material adverse effect on the ability of the
Servicer to perform its obligations under this Agreement.

(c) Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and to carry out its terms; and the execution, delivery
and performance of this Agreement have been duly authorized by the Servicer by
all necessary corporate action.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer enforceable in accordance with its terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general equitable
principles.

 

   52    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(e) No Violation. The consummation of the transactions contemplated by this
Agreement, and the fulfillment of the terms hereof, do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the articles of incorporation
or by-laws of the Servicer, or any indenture, agreement or other instrument to
which the Servicer is a party or by which it shall be bound; nor result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than the Basic
Documents); nor violate any law or any order, rule or regulation applicable to
the Servicer of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Servicer or its properties; which breach, default, conflict, Lien or
violation in any case would have a material adverse effect on the ability of the
Seller to perform its obligations under this Agreement.

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the best of the Servicer’s knowledge, threatened, before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Servicer or its properties: (i) asserting the invalidity
of this Agreement, the Trust Agreement, the Indenture, the Purchase Agreement,
the Certificates or the Notes; (ii) seeking to prevent the issuance of the
Certificates or the Notes or the consummation of any of the transactions
contemplated by this Agreement, the Trust Agreement, the Indenture or the
Purchase Agreement; (iii) seeking any determination or ruling that would
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement, the
Trust Agreement, the Indenture, the Purchase Agreement, the Certificates or the
Notes; or (iv) relating to the Servicer and that would adversely affect the
federal or any state income tax attributes of the Certificates or the Notes.

SECTION 7.02 Indemnities of Servicer. The Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement:

(a) The Servicer shall defend, indemnify and hold harmless the Owner Trustee,
the Indenture Trustee and the Trust from and against any and all costs,
expenses, losses, damages, claims and liabilities (collectively, “Damages”)
arising out of or resulting from the use, ownership or operation by the Servicer
or any of its Affiliates (other than the Trust) of a Financed Vehicle.

(b) The Servicer shall indemnify, defend and hold harmless the Owner Trustee,
the Indenture Trustee and the Trust from and against any and all Damages to the
extent that such Damage arose out of, or was imposed upon, the Owner Trustee,
the Indenture Trustee or the Trust through the negligence, willful misfeasance
or bad faith of the Servicer in the performance of its duties under this
Agreement or by reason of reckless disregard of its obligations and duties under
this Agreement.

 

   53    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Promptly after receipt by a party indemnified under this Section 7.02 (for
purposes of this paragraph, an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party will, if a claim in respect
thereof is to be made against the Servicer under this Section 7.02, notify the
Servicer of the commencement thereof. If any such action is brought against any
Indemnified Party under this Section 7.02 and it notifies the Servicer of the
commencement thereof, the Servicer will assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party (who may, unless there is, as
evidenced by an Opinion of Counsel to the Indemnified Party stating that there
is, a conflict of interest, be counsel to the Servicer), and the Servicer will
not be liable to such Indemnified Party under this Section 7.02 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation. The
obligations set forth in this Section 7.02 shall survive the termination of this
Agreement or the resignation or removal of the Servicer, the Owner Trustee or
the Indenture Trustee and shall include reasonable fees and expenses of counsel
and expenses of litigation. If the Servicer shall have made any indemnity
payments pursuant to this Section 7.02 and the Person to or on behalf of whom
such payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Servicer, without interest
(except to the extent received by such Person).

Indemnification under this Section 7.02 by NMAC (or any successor thereto
pursuant to Section 7.03) as Servicer, with respect to the period such Person
was the Servicer, shall survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Servicer shall have made any indemnity payments pursuant
to this Section 7.02 and the recipient thereafter collects any of such amounts
from others, the recipient shall promptly repay such amounts to the Servicer,
without interest (except to the extent the recipient collects interest from
others).

SECTION 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, (iii) succeeding to the business of the Servicer, or
(iv) so long as NMAC acts as Servicer, that is a corporation more than 50% of
the voting stock of which is owned directly or indirectly by Nissan, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Servicer under this Agreement, will be the
successor to the Servicer under this Agreement without the execution or filing
of any paper or any further act on the part of any of the parties to this
Agreement; provided, however, that (x) the Servicer shall have delivered to the
Owner Trustee and the Indenture Trustee an Officer’s Certificate stating that
such consolidation, merger or succession and such agreement of assumption comply
with this Section 7.03 and that all conditions precedent provided for in this
Agreement relating to such transaction have been complied with and (y) the
Servicer shall have delivered to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel either (A) stating that, in the opinion of such counsel,
based on customary qualifications and assumptions, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to preserve and protect the interest of the Issuer and the
Indenture Trustee in the Receivables, and reciting the details of such filings,
or (B) stating that, in the opinion of such counsel, no such action shall be
necessary to perfect such interest. The Servicer shall provide notice of any
merger, consolidation or succession pursuant to this Section 7.03 to each Rating
Agency.

 

   54    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 7.04 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors, officers, employees or agents
of the Servicer shall be under any liability to the Trust, the
Certificateholders, the Noteholders or any other Person, except as expressly
provided under this Agreement, for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer or any
such person against any liability that would otherwise be imposed by reason of
willful misfeasance, bad faith or negligence in the performance of duties or by
reason of reckless disregard of obligations and duties under this Agreement. The
Servicer and any director, officer, employee or agent of the Servicer may rely
in good faith on the advice of counsel or on any document of any kind, prima
facie properly executed and submitted by any Person respecting any matters
arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may cause it to incur any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of the Basic Documents
and the rights and duties of the parties to the Basic Documents and the
interests of the Certificateholders under this Agreement and the Noteholders
under the Indenture. In such event, the legal expenses and costs of such action
and any liability resulting therefrom shall be expenses, costs and liabilities
of the Servicer, and the Servicer will not be entitled to be reimbursed
therefor.

SECTION 7.05 NMAC Not To Resign as Servicer. Subject to the provisions of
Section 7.03, NMAC shall not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement except upon determination that
the performance of its duties under this Agreement shall no longer be
permissible under applicable law. Notice of any such determination permitting
the resignation of NMAC shall be communicated to the Owner Trustee and the
Indenture Trustee at the earliest practicable time (and, if such communication
is not in writing, shall be confirmed in writing at the earliest practicable
time), and any such determination shall be evidenced by an Opinion of Counsel to
such effect delivered to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation shall
become effective until the Indenture Trustee or a Successor Servicer shall
(i) have taken the actions required by Section 8.01 of this Agreement to effect
the termination of the responsibilities and rights of the predecessor Servicer
under this Agreement, including the transfer to the Successor Servicer for
administration by it of all cash amounts that shall at the time be held by the
predecessor Servicer for deposit, or shall thereafter be received with respect
to a Receivable and the delivery of the Receivable Files, and the related
accounts and records maintained by the Servicer and (ii) have assumed the
responsibilities and obligations of NMAC as Servicer under this Agreement in
accordance with Section 8.02 of this Agreement (other than the initial
Servicer’s obligation to make Advances).

 

   55    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

ARTICLE VIII

Default

SECTION 8.01 Servicer Default. If any one of the following events (a “Servicer
Default”) shall occur and be continuing:

(a) any failure by the Servicer (or the Seller, so long as NMAC is the Servicer)
to deliver to the Relevant Trustee for deposit in any of the Accounts any
required payment or to direct the Relevant Trustee to make any required
distributions therefrom, which failure continues unremedied for a period of five
Business Days after (i) receipt by the Servicer (or the Seller, so long as NMAC
is the Servicer) of written notice of such failure given by the Owner Trustee or
the Indenture Trustee, (ii) receipt by the Servicer (or the Seller, so long as
NMAC is the Servicer), the Owner Trustee or the Indenture Trustee of written
notice of such failure given by Holders of Notes evidencing not less than a
majority of the Outstanding Amount or, if no Notes are Outstanding, Holders of
Certificates evidencing not less than a majority of the aggregate Certificate
Balance, or (iii) discovery of such failure by any officer of the Servicer;
provided, however, that a failure under this clause (a) that continues
unremedied for a period of ten Business Days or less will not constitute a
Servicer Default if such failure was caused by force majeure or other similar
occurrence;

(b) any failure by the Servicer (or the Seller, as long as NMAC is the Servicer)
to duly observe or perform in any material respect any other covenants or
agreements of the Servicer (or the Seller, as long as NMAC is the Servicer) set
forth in this Agreement (including its obligation to purchase Receivables
pursuant to Section 4.06), which failure shall materially and adversely affect
the rights of the Certificateholders or the Noteholders and shall continue
unremedied for a period of 90 days after giving of written notice of the failure
to (i) the Servicer (or the Seller, as long as NMAC is the Servicer) by the
Owner Trustee or the Indenture Trustee, or (ii) the Servicer (or the Seller, as
long as NMAC is the Servicer) and the Owner Trustee or the Indenture Trustee by
Holders of Notes evidencing not less than a majority of the Outstanding Amount
or, if no Notes are Outstanding, Holders of Certificates evidencing not less
than a majority of the Certificate Balance; provided, however, that a failure
under this clause (b) that continues unremedied for a period of 150 days or less
will not constitute a Servicer Default if such failure was caused by force
majeure or other similar occurrence; or

(c) the occurrence of an Insolvency Event with respect to the Servicer;

then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee or the Holders of Notes evidencing a
majority of the Outstanding Amount of the Notes, acting together as a single
Class or, if no Notes are Outstanding, Holders of Certificates evidencing not
less than a majority of the Certificate Balance, by notice then given in writing
to the Servicer (and to the Indenture Trustee and the Owner Trustee if given by
the Noteholders) and the Administrator (and the Administrator will provide
notice thereof to each Rating Agency pursuant to Section 1(a)(i)(K) and
Section 1(d) of the Administration

 

   56    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Agreement) may terminate all of the rights and obligations (other than the
obligations set forth in Section 7.02 hereof) of the Servicer under this
Agreement. On or after the receipt by the Servicer of such written notice, all
authority and power of the Servicer under this Agreement, whether with respect
to the Notes, the Certificates or the Receivables or otherwise, shall, without
further action, pass to and be vested in the Indenture Trustee or such Successor
Servicer as may be appointed under Section 8.02; and, without limitation, the
Indenture Trustee and the Owner Trustee are hereby authorized and empowered to
execute and deliver, for the benefit of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement of the Receivables and related documents, or otherwise. The
predecessor Servicer shall cooperate with the Successor Servicer and the Owner
Trustee in effecting the termination of the responsibilities and rights of the
predecessor Servicer under this Agreement, including, without limitation, the
transfer to the Successor Servicer for administration by it of all cash amounts
that shall at the time be held by the predecessor Servicer for deposit, or have
been deposited by the predecessor Servicer, in the Accounts or thereafter
received with respect to the Receivables that shall at that time be held by the
predecessor Servicer and the delivery of the Receivable Files and the related
accounts and records maintained by the predecessor Servicer. All reasonable
costs and expenses (including attorneys’ fees) incurred in connection with
transferring the Receivable Files to the Successor Servicer and amending this
Agreement to reflect such succession as Servicer pursuant to this Section 8.01
shall be paid by the predecessor Servicer upon presentation of reasonable
documentation of such costs and expenses. Notwithstanding the foregoing, in the
event the predecessor Servicer is the Indenture Trustee, the original Servicer
hereunder shall reimburse the Indenture Trustee for all reasonable costs and
expenses as described in the immediately preceding sentence.

SECTION 8.02 Appointment of Successor.

(a) Upon the Servicer’s receipt of notice of termination pursuant to
Section 8.01 or the Servicer’s resignation in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, in the case of termination, only until the date
specified in such termination notice or, if no such date is specified in a
notice of termination, until receipt of such notice and, in the case of
resignation, until the earlier of (i) the date 45 days from the delivery to the
Owner Trustee and the Indenture Trustee of written notice of such resignation
(or written confirmation of such notice) in accordance with the terms of this
Agreement and (ii) the date upon which the predecessor Servicer shall become
unable to act as Servicer, as specified in the notice of resignation and
accompanying Opinion of Counsel. In the event of the Servicer’s resignation or
termination hereunder, the Indenture Trustee (or, if no Notes are Outstanding,
the Issuer acting upon the direction of Holders of Certificates evidencing not
less than a majority of the Certificate Balance) shall appoint a Successor
Servicer, and the Successor Servicer shall accept its appointment (including its
appointment as Administrator under the Administration Agreement as set forth in
Section 8.02(b)) by a written assumption in form acceptable to the Owner Trustee
and the Indenture Trustee and shall provide in writing the information
reasonably required by the Seller to comply with its reporting obligations under
the Exchange Act with respect to a replacement servicer. If a Successor Servicer
has not

 

   57    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

been appointed at the time when the predecessor Servicer has ceased to act as
Servicer in accordance with this Section 8.02, the Indenture Trustee without
further action shall automatically be appointed the Successor Servicer and the
Indenture Trustee shall be entitled to the Total Servicing Fee. Notwithstanding
the above, the Indenture Trustee (or, if no Notes are Outstanding, the Issuer
acting upon the direction of Holders of Certificates evidencing not less than a
majority of the Certificate Balance) shall, if it is unwilling or legally unable
so to act, appoint or petition a court of competent jurisdiction to appoint, and
the predecessor Servicer, if no successor Servicer has been appointed at the
time the predecessor Servicer has ceased to act, may petition a court of
competent jurisdiction to appoint any established institution having a net worth
of not less than $100,000,000 and whose regular business shall include the
servicing of automobile and/or light-duty truck receivables, as the successor to
the Servicer under this Agreement.

(b) Upon appointment, the Successor Servicer (including the Indenture Trustee
acting as Successor Servicer) shall (i) be the successor in all respects to the
predecessor Servicer and shall be subject to all the responsibilities, duties
and liabilities arising thereafter relating thereto placed on the predecessor
Servicer (except the initial Servicer’s obligation to make Advances) and shall
be entitled, subject to the arrangements referred to in paragraph (c) below, to
the servicing fee and all the rights granted to the predecessor Servicer by the
terms and provisions of this Agreement and (ii) become the Administrator under
the Administration Agreement in accordance with Section 8 of such Agreement.

(c) In connection with such appointment, the Issuer may make such arrangements
for the compensation of such Successor Servicer out of payments on Receivables
as it and such Successor Servicer shall agree; provided, however, that no such
compensation shall be in excess of that permitted the predecessor Servicer under
this Agreement. The Issuer, the Indenture Trustee and such Successor Servicer
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.

SECTION 8.03 Repayment of Advances. If the Servicer shall resign or be
terminated, the Servicer shall continue to be entitled to receive, to the extent
of available funds, reimbursement for Outstanding Advances pursuant to Sections
5.03 and 5.04 with respect to all Advances previously made thereby.

SECTION 8.04 Notification . Upon any termination of, or appointment of a
successor to, the Servicer pursuant to this Article VIII, the Owner Trustee
shall give prompt written notice thereof to the Certificateholders and the
Indenture Trustee shall give prompt written notice thereof to the Noteholders
and the Administrator (and the Administrator will provide notice thereof to each
Rating Agency pursuant to Section 1(d) of the Administration Agreement).

SECTION 8.05 Waiver of Past Defaults. The Holders of Notes evidencing a majority
of the Outstanding Amount of the Notes, or, in the case of any Servicer Default
which does not adversely affect the Indenture Trustee or the Noteholders, the
Holders of Certificates evidencing a majority of the Certificate Balance, may,
on behalf of all the Noteholders and the Certificateholders, waive in writing
any default by the Servicer in the performance of its

 

   58    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

obligations hereunder and its consequences, except a default in making any
required deposits to or payments from the Collection Account in accordance with
this Agreement. Upon any such waiver of a past default, such default shall cease
to exist, and any Servicer Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereto.

ARTICLE IX

Termination; Release of Receivables

SECTION 9.01 Optional Purchase of All Receivables.

(a) On each Distribution Date following the last day of a Collection Period as
of which the Pool Balance shall be less than or equal to the Optional Purchase
Percentage multiplied by the Original Pool Balance, NMAC, as Servicer, shall
have the option to purchase, or cause to be purchased, the Collateral (other
than the Reserve Account) for an amount equal to the Optional Purchase Price
(the “Optional Purchase”). To exercise such option, NMAC, as Servicer, shall
notify the Owner Trustee and the Indenture Trustee of its intention to do so in
writing, no later than the first Business Day of the month in which such
purchase is to be effected and shall, on or before the Distribution Date on
which such purchase is to occur (such Distribution Date, the “Redemption Date”),
deposit pursuant to Section 5.05 in the Collection Account, an amount equal to
the Optional Purchase Price (subject to Section 5.09), and shall succeed to all
interests in and to the Collateral (other than the Reserve Account). Amounts so
deposited will be paid and distributed as set forth in Section 5.06 of this
Agreement. Upon such deposit of the amount necessary to purchase the Collateral
(other than the Reserve Account), the Servicer shall for all purposes of this
Agreement be deemed to have released all claims for reimbursement of Outstanding
Advances made in respect of the Receivables.

(b) Notice of any such purchase of the Owner Trust Estate shall be given by the
Owner Trustee and the Indenture Trustee to each Securityholder as soon as
practicable after their receipt of notice thereof from the Servicer. The
Servicer shall also deliver a copy of such notice to each Rating Agency.

SECTION 9.02 Release of Receivables.

(a) Upon repurchase of any Receivable by the Seller pursuant to Section 3.02 or
by the Servicer pursuant to Section 4.06 or Section 9.01, the Issuer and the
Indenture Trustee on behalf of the Noteholders, shall, without further action,
be deemed to transfer, assign, set-over and otherwise convey to the Seller or
the Servicer, as the case may be, all right, title and interest of the Issuer
in, to and under such repurchased Receivable, all monies due or to become due
with respect thereto and all proceeds thereof and the other property conveyed to
the Issuer hereunder pursuant to Section 2.01 with respect to such Receivable,
and all security and any records relating thereto, such assignment being an
assignment outright and not for security; and the Seller or the Servicer, as
applicable, shall thereupon own each such Receivable, and all such related
security and records, free of any further obligation to the Issuer, the Owner
Trustee, the Certificateholders, the Indenture Trustee or the Noteholders with
respect thereto.

 

   59    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) The Issuer and Indenture Trustee shall execute such documents and
instruments of transfer and assignment and take such other actions as shall be
reasonably requested by the Seller or the Servicer, as the case may be, to
effect the conveyance of such Receivable pursuant to Sections 3.02, 4.06 and
9.02.

SECTION 9.03 Termination.

(a) The respective obligations of the Seller, the Servicer, NMAC (so long as
NMAC has rights or obligations hereunder), the Owner Trustee, and the Indenture
Trustee, as the case may be, pursuant to this Agreement shall terminate upon the
earliest of (i) the maturity or other liquidation of the last Receivable and the
final disposition of all amounts received upon liquidation of any remaining
Receivables, or (ii) the election by the Servicer to purchase the Owner Trust
Estate as described in Section 9.01 and the payment or distribution to
Securityholders of all amounts required to be paid to them under the Indenture
or the Trust Agreement, as the case may be.

(b) Notice of any such termination under this Section 9.03 shall be given by the
Indenture Trustee or the Owner Trustee to each Securityholder of record as
specified in the Indenture or the Trust Agreement, as appropriate.

SECTION 9.04 Rights of the Certificateholders. Notwithstanding anything
contained herein or in any Basic Document to the contrary, after the Notes are
no longer Outstanding following payment in full of the principal and interest on
the Notes and the satisfaction and discharge of the Indenture, (i) the
Certificateholders will succeed to the rights of the Noteholders under this
Agreement and (ii) the Owner Trustee will succeed to the rights of, but not,
without its express consent, the obligations of the Indenture Trustee pursuant
to this Agreement; provided, however, the Certificateholders shall not be
entitled to any payments pursuant to Section 5.6 other than pursuant to Sections
5.06(c)(x) and 5.06(d)(vii).

ARTICLE X

Miscellaneous

SECTION 10.01 Amendment.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to the satisfaction of one
of the following conditions:

(i) the Seller or the Servicer delivers an Officer’s Certificate or Opinion of
Counsel to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

 

   60    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(ii) the Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 10 shall be effective which
affects the rights, protections or duties of the Indenture Trustee or the Owner
Trustee without the prior written consent of such Person, (which consent shall
not be unreasonably withheld or delayed); provided, further, that in the event
that any Certificates are held by anyone other than the Administrator or any of
its Affiliates, this Agreement may only be amended by the Seller and the
Servicer if, in addition, (i) the Holders of the Certificates evidencing a
majority of the outstanding Certificate Balance of the Certificates consent to
such amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Administrator or an Opinion of Counsel delivered to the Owner
Trustee, materially and adversely affect the interests of the
Certificateholders.

(b) This Agreement may also be amended by the Seller and the Servicer for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders or the Certificateholders with the consent of:

(i) the Holders of Notes evidencing not less than a majority of the Outstanding
Amount of the Notes; and

(ii) the Holders of the Certificates evidencing a majority of the Certificate
Balance;

provided, that no such amendment shall (x) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on the
Receivables or distributions that are required to be made for the benefit of
those Noteholders or Certificateholders or change the Interest Rate or the
Specified Reserve Account Balance without the consent of each “materially and
adversely affected” Noteholder or Certificateholder or (y) reduce the aforesaid
percentage of the Outstanding Amount of the Notes or Certificate Percentage
Balance which is required to consent to any amendment, without the consent of
the Holders of all the then outstanding Notes or Certificates.

Any amendment referred to above will be deemed not to “materially and adversely
affect” a Noteholder of any Class if the Rating Agency Condition with respect to
such amendment shall have been satisfied.

It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof.

(c) Promptly after the execution of any such amendment or consent, the Servicer
shall furnish written notification of the substance of such amendment or consent
to each Rating Agency.

 

   61    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and rely upon an Opinion
of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. The Owner Trustee and the Indenture Trustee may,
but shall not be obligated to, enter into any such amendment which adversely
affects the Owner Trustee’s or the Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement.

SECTION 10.02 Protection of Title to Trust.

(a) The Seller shall authorize and file such financing statements and cause to
be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer and of the Indenture Trustee in the Receivables and
in the proceeds thereof. The Seller shall deliver (or cause to be delivered) to
the Owner Trustee and the Indenture Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.

(b) The Seller and the Servicer shall notify the Owner Trustee and the Indenture
Trustee within 30 days after any change of its name, identity or corporate
structure in any manner that would, could or might make any financing statement
or continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9-507(c) of the UCC, and shall promptly
file appropriate amendments to all previously filed financing statements or
continuation statements.

(c) The Servicer shall at all times maintain each office from which it shall
service Receivables, and its principal executive office, within the United
States of America.

(d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each), and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.

(e) The Servicer shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to the Trust, the
Servicer’s master computer records that refer to any Receivable shall indicate
clearly the interest of the Issuer and the Indenture Trustee in such Receivable
and that such Receivable is owned by the Issuer and has been pledged to the
Indenture Trustee. The Servicer shall at all times maintain control of the
Receivables constituting electronic chattel paper. Indication of these
respective interests in a Receivable shall be deleted from or modified on the
Servicer’s computer systems when, and only when, the related Receivable shall
have become a Liquidated Receivable or been repurchased.

(f) If at any time the Seller or the Servicer shall propose to sell, grant a
security interest in, or otherwise transfer any interest in automotive
receivables to, any prospective purchaser, lender or other transferee, the
Servicer shall give to such

 

   62    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

prospective purchaser, lender or other transferee computer tapes, records or
printouts that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Issuer and has been pledged to the Indenture Trustee.

(g) Upon receipt of a written request from the Owner Trustee or the Indenture
Trustee, which request shall be made no more frequently than annually, the
Servicer shall furnish to the Owner Trustee or the Indenture Trustee, as the
case may be, within 20 Business Days after receipt of such request, a list of
all Receivables (by contract number and name of Obligor) then held as part of
the Trust, together with a reconciliation of the Schedule of Receivables and to
each of the Servicer’s Certificates furnished before such request indicating
removal of Receivables from the Trust. The Servicer shall permit the Indenture
Trustee and its agents at any time during normal business hours upon reasonable
prior notice to inspect, audit and make copies of and abstracts from the
Servicer’s records regarding any Receivable.

SECTION 10.03 Notices. All demands, notices, communications and instructions
upon or to the Seller, the Servicer, the Owner Trustee, the Indenture Trustee or
the Rating Agencies under this Agreement shall be in writing, personally
delivered or mailed by certified mail, return receipt requested, and shall be
deemed to have been duly given upon receipt (a) in the case of the Seller, to
Nissan Auto Receivables Corporation II, One Nissan Way, Franklin, Tennessee,
37067, Attention: Treasurer, (b) in the case of the Servicer, to Nissan Motor
Acceptance Corporation, One Nissan Way, Franklin, Tennessee, 37067, Attention:
Treasurer, (c) in the case of the Issuer or the Owner Trustee, to Nissan Auto
Receivables 2013-B Owner Trust, c/o Wilmington Trust, National Association,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890,
Attention: Nissan Auto Receivables 2013-B Owner Trust, (d) in the case of the
Indenture Trustee, to Citibank, N.A., 388 Greenwich Street, 14th Floor, New
York, New York 10013, Attention: Agency & Trust NAROT 2013-B, (e) in the case of
Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring Department, 7 World
Trade Center, 250 Greenwich Street, New York, New York 10007, (f) in the case of
Fitch, to Fitch Ratings, One State Street Plaza, New York, New York, 10004,
Attention: Asset-Backed Securities Group; or, as to each of the foregoing, at
such other address as shall be designated by written notice to the other
parties.

All notices, requests, reports, consents or other communications required to be
delivered to the Rating Agencies by the Servicer hereunder shall be delivered by
the Servicer to each Rating Agency then rating the Notes; provided, however,
that all notices, requests, reports, consents or other communications required
to be delivered to the Rating Agencies hereunder or under any other Basic
Document shall be deemed to be delivered if a copy of such notice, request,
report, consent or other communication has been posted on any website maintained
by or on behalf of NMAC pursuant to a commitment to any Rating Agency relating
to the Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

SECTION 10.04 Assignment by the Seller or the Servicer. Notwithstanding anything
to the contrary contained herein, except as provided in Sections 4.12, 6.04 and
7.03 of this Agreement and as provided in the provisions of this Agreement
concerning the resignation or termination of the Servicer, this Agreement may
not be assigned by the Seller or the Servicer without the prior written consent
of the Indenture Trustee, the Owner Trustee, the Holders of Notes evidencing not
less than 66 2/3% of the Outstanding Amount and the Holders of Certificates
evidencing not less than 66 2/3% of the Certificate Balance.

 

   63    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 10.05 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Seller, the Servicer, the Issuer, the Owner
Trustee, the Certificateholders, the Indenture Trustee and the Noteholders, and
nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Owner Trust Estate or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

SECTION 10.06 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.07 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 10.08 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 10.09 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 10.10 Assignment by Issuer. The Seller hereby acknowledges and consents
to any mortgage, pledge, assignment and grant of a security interest by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all right, title and interest of the Issuer in, to and under the
Receivables and the related property acquired hereunder and/or the assignment of
any or all of the Issuer’s rights and obligations hereunder to the Indenture
Trustee.

SECTION 10.11 Nonpetition Covenants.

(a) Notwithstanding any prior termination of this Agreement, the Servicer and
the Seller shall not, prior to the date which is one year and one day after the
payment in full of all obligations of each Bankruptcy Remote Party in respect of
all securities issued by any Bankruptcy Remote Party, acquiesce, petition or
otherwise invoke or cause the Issuer to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
such Bankruptcy Remote Party under any federal or state bankruptcy, insolvency
or similar law, or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of such Bankruptcy Remote
Party or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the such Bankruptcy Remote Party.

 

   64    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) Notwithstanding any prior termination of this Agreement, each of the
Servicer and the Owner Trustee (not in its individual capacity but solely as
Owner Trustee), prior to the date which is one year and one day after the Notes
are paid in full, covenants and agrees that it will not at any time file, join
in any filing of, or cooperate with or encourage others to file any bankruptcy,
reorganization arrangement, insolvency or liquidation proceeding or other
proceeding against the Seller under any federal or state bankruptcy, insolvency
or similar law, appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Seller or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Seller.

SECTION 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee.
Notwithstanding anything contained herein to the contrary, this Agreement has
been countersigned by Wilmington Trust, National Association, not in its
individual capacity, but solely in its capacity as Owner Trustee of the Issuer,
and by Citibank, N.A., not in its individual capacity, but solely in its
capacity as Indenture Trustee under the Indenture. In no event shall Wilmington
Trust, National Association or Citibank, N.A. have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
by the Seller or the Servicer, or prepared by the Seller or the Servicer for
delivery by the Owner Trustee on behalf of the Issuer, pursuant hereto, as to
all of which recourse shall be had solely to the assets of the Issuer. For all
purposes of this Agreement, in the performance of its duties or obligations
hereunder or in the performance of any duties or obligations of the Issuer
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.

SECTION 10.13 Waivers. No failure or delay on the part of the Issuer in
exercising any power, right or remedy under this Agreement or the Assignment
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or further
exercise hereof or thereof or the exercise of any such power, right or remedy
preclude any other or further exercise hereof or thereof or the exercise of any
other power, right or remedy.

[Signature Page Follows]

 

   65    (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

NISSAN AUTO RECEIVABLES 2013-B OWNER TRUST By:   WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but solely as Owner Trustee on
behalf of the Trust   By:     /s/ Dorri Costello     Name: Dorri Costello    
Title: Assistant Vice President NISSAN AUTO RECEIVABLES CORPORATION II, as
Seller   By:     /s/ Shishir Bhushan     Name: Shishir Bhushan     Title:
Treasurer NISSAN MOTOR ACCEPTANCE CORPORATION, individually and as Servicer  
By:     /s/ Mark Kaczynski     Name: Mark Kaczynski     Title: President

ACKNOWLEDGED AND ACCEPTED AS OF

THE DAY AND YEAR FIRST ABOVE WRITTEN:

CITIBANK, N.A., not in its individual capacity but

solely as Indenture Trustee

 

By:     /s/ Kristen Driscoll   Name: Kristen Driscoll   Title: Vice President

 

      (Nissan 2013-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

APPENDIX A

REGULATION AB COVENANTS

PART I

DEFINED TERMS

Section 1.01. As used in this Appendix A, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined); unless otherwise defined herein, terms
used in this Appendix A that are defined in the Agreement to which this Appendix
A is attached shall have the same meanings herein as in the Agreement:

“Commission”: The United States Securities and Exchange Commission.

“Regulation AB”: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

“Securities Act”: The Securities Act of 1933, as amended.

PART II

COMPLIANCE WITH REGULATION AB

Section 2.01. Intent of the Parties; Reasonableness.

Each of the Issuer, the Indenture Trustee, the Seller and the Servicer
acknowledges and agrees that the purpose of Part II of this Appendix A is to
facilitate compliance by the Issuer, the Indenture Trustee, the Seller, and the
Servicer with the provisions of Regulation AB and related rules and regulations
of the Commission.

Neither the Issuer nor the Seller shall exercise its right to request delivery
of information, reports or other performance under these provisions for purposes
other than compliance with Regulation AB. Each of the Issuer, the Indenture
Trustee, the Seller and the Servicer acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and the
Servicer hereby agrees to reasonably comply with all reasonable requests made by
the Issuer (including any of its assignees or designees), the Indenture Trustee
or the Seller, as the case may be, in good faith for delivery of such
information or reports, including, without limitation, any Servicer compliance
statements and reports, and assessments of compliance and attestation, as may be
required under the then-current interpretations of Regulation AB.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each of the Issuer, the Indenture Trustee, the
Seller and the Servicer hereby agree to comply with all applicable sections of
Regulation AB, including, without limitation, Item 1122 of Regulation AB, which
includes the delivery by the Servicer of compliance statements and assessment
and attestation reports, and the Servicer shall obtain from each party
participating in the servicing function the reports required by Item 1122 of
Regulation AB.